EXECUTION COPY

 
 
 
 
CREDIT AGREEMENT


dated as of February 1, 2012


among


ALLETE, INC.,
as Borrower,


The Lenders Party Hereto,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
























J.P. MORGAN SECURITIES LLC
Sole Lead Arranger and Sole Book Runner
 
 
 
 







--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
 
 
Page


ARTICLE 1.
DEFINITIONS AND INTREPETATION
 
1


 
Section 1.1.
 
Defined Terms
 
1


 
Section1.2.
 
Classification of Loan and Borrowings
 
16


 
Section 1.3.
 
Terms Generally
 
16


 
Section 1.4.
 
Accounting Terms; GAAP
 
17


 
Section 1.5.
 
Rounding
 
17


ARTICLE 2.
THE CREDITS
 
17


 
Section 2.1.
 
Commitments
 
17


 
Section 2.2.
 
Loans and Borrowings
 
17


 
Section 2.3.
 
Requests for Borrowings
 
18


 
Section 2.4.
 
Funding of Borrowings
 
19


 
Section 2.5.
 
Termination, Reduction and Increase of Commitments
 
19


 
Section 2.6.
 
Repayment of Loans; Evidence of Debt
 
21


 
Section 2.7.
 
Prepayment of Loans
 
21


 
Section 2.8.
 
Extension of Maturity Date
 
22


 
Section 2.9.
 
Letters of Credit
 
23


 
Section 2.10.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
26


 
Section 2.11.
 
Defaulting Lenders
 
28


ARTICLE 3.
INTEREST, FEES, YIELD PROTECTION, ETC
 
30


 
Section 3.1.
 
Interest
 
30


 
Section 3.2.
 
Interest Elections Relating to Borrowings
 
30


 
Section 3.3.
 
Fees
 
31


 
Section 3.4.
 
Alternate Rate of Interest
 
32


 
Section 3.5.
 
Increased Costs; Illegality
 
33


 
Section 3.6.
 
Break Funding Payments
 
35


 
Section 3.7.
 
Taxes
 
35


 
Section 3.8.
 
Mitigation Obligations
 
38


ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
 
39


 
Section 4.1.
 
Organization; Powers
 
39


 
Section 4.2.
 
Authorization; Enforceability
 
39


 
Section 4.3.
 
Governmental Approvals; No Conflicts
 
39


 
Section 4.4.
 
Financial Condition; No Material Adverse Change
 
39


 
Section 4.5.
 
Litigation
 
40


 
Section 4.6.
 
Environmental Matters
 
40


 
Section 4.7.
 
Investment Company Status
 
40


 
Section 4.8.
 
ERISA
 
40


 
Section 4.9.
 
Disclosure
 
40


 
Section 4.10.
 
Subsidiaries
 
41


 
Section 4.11.
 
Use of Proceeds; Federal Reserve Regulations
 
41


ARTICLE 5.
CONDITIONS
 
41


 
Section 5.1.
 
Effectiveness
 
41


 
Section 5.2.
 
Each Credit Event
 
42







(i)            ALLETE Credit Agreement    




--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
 
 
Page


ARTICLE 6.
AFFIRMATIVE COVENANTS
 
43


 
Section 6.1.
 
Financial Statements and Other Information
 
43


 
Section 6.2.
 
Notices of Material Events
 
44


 
Section 6.3.
 
Legal Existence
 
45


 
Section 6.4.
 
Taxes
 
45


 
Section 6.5.
 
Insurance
 
45


 
Section 6.6.
 
Condition of Property
 
45


 
Section 6.7.
 
Observance of Legal Requirements
 
45


 
Section 6.8.
 
Inspection of Property; Books and Records; Discussions
 
46


ARTICLE 7.
NEGATIVE COVENANTS
 
46


 
Section 7.1.
 
Liens
 
46


 
Section 7.2.
 
Merger; Consolidation
 
48


 
Section 7.3.
 
Transactions with Affiliates
 
48


 
Section 7.4.
 
Permitted Hedge Agreements
 
49


 
Section 7.5.
 
Financial Covenant
 
49


ARTICLE 8.
EVENTS OF DEFAULT
 
49


ARTICLE 9.
THE ADMINISTRATIVE AGENT
 
51


ARTICLE 10.
MISCELLANEOUS
 
53


 
Section 10.1.
 
Notices
 
53


 
Section 10.2.
 
Waivers; Amendments
 
55


 
Section 10.3.
 
Expenses; Indemnity; Damage Waiver
 
55


 
Section 10.4.
 
Successors and Assigns
 
57


 
Section 10.5.
 
Survival
 
60


 
Section 10.6.
 
Counterparts; Integration; Effectiveness
 
60


 
Section 10.7.
 
Severability
 
61


 
Section 10.8.
 
Right of Set-off
 
61


 
Section 10.9.
 
Governing Law; Jurisdiction; Consent to Service of Process
 
61


 
Section 10.10
 
Waiver of Jury Trial
 
62


 
Section 10.11.
 
Headings
 
62


 
Section 10.12.
 
Interest Rate Limitation
 
62


 
Section 10.13.
 
Advertisement
 
62


 
Section 10.14.
 
USA Patriot Act Notice
 
62


 
Section 10.15.
 
Treatment of Certain Information
 
63


 
Section 10.16.
 
No Fiduciary Duty
 
63


 
 
 
 
 
 





















(ii)            ALLETE Credit Agreement        




--------------------------------------------------------------------------------








SCHEDULES:
Schedule 1
Applicable Margin
Schedule 2.1
List of Commitments
Schedule 4.5/4.6
Disclosed Matters
Schedule 4.10
List of Subsidiaries



EXHIBITS:
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Credit Request
Exhibit C
Form of Note
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Increase Supplement









































































(iii)            ALLETE Credit Agreement




--------------------------------------------------------------------------------


THIS CREDIT AGREEMENT (this “Agreement”) dated as of February 1, 2012, is among
ALLETE, INC., the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The parties hereto agree as follows:
ARTICLE 1.


DEFINITIONS AND INTERPRETATION
    
Section 1.1.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. For the avoidance of doubt,
a Loan that bears interest at a rate determined pursuant to clause (c) of the
definition of Alternate Base Rate shall, for all purposes of this Agreement, be
deemed to be an ABR Loan and not a Eurodollar Loan.
“Accountants” means PricewaterhouseCoopers, L.L.P. or another registered public
accounting firm of recognized national standing.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor in such
capacity.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning assigned to such term in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum (provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page 1 (or on any successor or
substitute page of such service) at approximately 11:00 a.m. London time on such
day). Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anniversary Date” has the meaning assigned to such term in Section 2.8.


                                    

1ALLETE Credit Agreement

--------------------------------------------------------------------------------


“Applicable Margin” means a rate per annum determined pursuant to Schedule 1.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment; provided that in the
case of Section 2.11 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender's Commitments) represented by such Lender's Commitments. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender's status as a Defaulting Lender at the time of
such determination.
“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or in such other form as shall be
acceptable to the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and, if different, the date of
termination of the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means ALLETE, Inc., a Minnesota corporation.
“Borrower Financial Statements” has the meaning assigned to such term in Section
4.4(a).
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided




                        

2ALLETE Credit Agreement

--------------------------------------------------------------------------------


that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
“Capital Lease Obligations” means with respect to any Person, obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, provided that no power purchase agreement shall constitute a Capital
Lease Obligation.
“Change in Control” means the occurrence of any of the following: (a) the
consummation of any transaction the result of which is that any “person” or
“group” (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934 but excluding any employee benefit plan of the Borrower or its
Subsidiaries, and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
such term is defined in Rule 13d‑3 under the Securities Exchange Act of 1934) of
more than 30% of the total voting power in the aggregate of all classes of the
Voting Securities of the Borrower then outstanding, (b) during any period of two
consecutive calendar years, individuals who at the beginning of such period
constituted the board of directors of the Borrower cease for any reason to
constitute a majority of the directors of the Borrower then in office unless (i)
such new directors were elected or nominated by a majority of the directors of
the Borrower who constituted the board of directors of the Borrower at the
beginning of such period or (ii) the reason for such directors failing to
constitute a majority is a result of retirement by directors due to age, death
or disability or (c) any event or condition relating to a change of control of
the Borrower shall occur which requires or permits the holder or holders of
indebtedness of the Borrower in an aggregate principal amount of $35,000,000 or
more, or any agent or trustee for such holders, to require payment, purchase,
redemption or defeasance of such indebtedness prior to its expressed maturity.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Credit Party (or, for purposes of Section
3.5(b), by any lending office of such Credit Party or by such Credit Party's
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date hereof; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or any United States
regulatory authority pursuant to Basel III shall, in each case referred to in
the foregoing clauses (i) and (ii), be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder in an
aggregate outstanding amount not exceeding the amount of such Lender's
Commitment as set forth on Schedule 2.1 plus, the amount of any increase set
forth in each Increase Supplement executed and delivered by such Lender, the
Borrower and the Administrative Agent or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment in accordance
with Section 10.4(b), as


                

3ALLETE Credit Agreement

--------------------------------------------------------------------------------


applicable, as such Commitment may be adjusted from time to time pursuant to
Section 2.5 or pursuant to assignments by or to such Lender pursuant to Section
10.4. The initial aggregate amount of the Commitments is $150,000,000.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit D.
“Consolidated Assets” means the total amount of assets shown on the consolidated
balance sheet of the Borrower and its Subsidiaries, determined in accordance
with GAAP and prepared as of the end of the fiscal quarter then most recently
ended for which financial statements have been filed with the SEC.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” has the meaning assigned to such term in Section 5.2.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
aggregate outstanding principal amount of such Lender's Loans and its LC
Exposure at such time.
“Credit Parties” means the Administrative Agent, the Issuing Banks and the
Lenders.
“Credit Request” means a Credit Request, substantially in the form of Exhibit B,
or in such other form as shall be acceptable to the Administrative Agent.
“Declining Lender” has the meaning assigned to such term in Section 2.8.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent
(or if the Administrative Agent is the Defaulting Lender, by the Required
Lenders), that (a) has failed, within three (3) Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender's good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by a Credit Party (based on the reasonable
belief that it may not fulfill its funding obligation), acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party's
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.


                        

4ALLETE Credit Agreement

--------------------------------------------------------------------------------


“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in (a) Schedule 4.5/4.6, (b) the current and periodic reports
filed by the Borrower from time to time with the SEC pursuant to the
requirements of the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, or (c) disclosed by the Borrower to the
Lenders (either directly or indirectly through the Administrative Agent) in
writing.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures (excluding any maturity as a result of an optional redemption by
the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the unconditional sole option of
the holder thereof (other than solely for Equity Interests that do not
constitute Disqualified Stock), in whole or in part, on or prior to the date
that is 180 days after the Maturity Date.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means February 1, 2012.
“Eligible Assignees” means any of the following (a) any commercial banks,
finance companies, insurance companies and other financial institutions and
funds (whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business, provided that unless such entity is a Lender or an
Affiliate of a Lender, such entity has been approved by the Administrative
Agent, the Issuing Banks and, unless an Event of Default has occurred and is
continuing at the time of assignment to such entity, the Borrower (each such
approval not to be unreasonably withheld or delayed), and provided, further,
that any such entity shall be entitled, as of the date such entity becomes a
Lender, to receive payments under its Note without deduction or withholding with
respect to United States federal income tax, (b) each of the Lenders and (c) any
Affiliate or Approved Fund of a Lender, and each is an “Eligible Assignee”.
“Environmental Law” means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the presence, management,
release or threatened release of any Hazardous Material or to health and safety
matters.
“Equity Interest” means (a) shares of corporate stock, partnership interests,
limited liability company membership interests, and any other interest that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and (b) all warrants, options
or other rights to acquire any Equity Interest set forth in the foregoing clause
(a).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the


                    

5ALLETE Credit Agreement

--------------------------------------------------------------------------------


30 day notice period is waived), (b) any failure to satisfy the minimum funding
standards of Section 412 of the Code or Section 302 of ERISA with respect to any
Plan, whether or not waived, (c) the incurrence by the Borrower, any Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan, (d) the receipt by the Borrower, any Subsidiary or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (e) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan or (f) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate. For the avoidance of
doubt, a Loan that bears interest at a rate determined pursuant to clause (c) of
the definition of Alternate Base Rate shall, for all purposes of this Agreement,
be deemed to be an ABR Loan and not a Eurodollar Loan.
“Event of Default” has the meaning assigned to such term in Article 8.
“Extension Request” has the meaning assigned to such term in Section 2.8.
“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published for such day by the Federal Reserve Bank
of New York, provided that (a) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any day, the Federal Funds Effective Rate for such day shall be
the average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fitch” means Fitch Ratings, or any successor thereto.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied; provided that in the event Borrower converts to use the


                        

6ALLETE Credit Agreement

--------------------------------------------------------------------------------


International Financial Reporting Standards by the International Accounting
Standards Board or other method of accounting, as may hereafter be required or
permitted by the SEC, then the term “GAAP” as used in this Agreement shall be
deemed to mean and refer to such International Financial Reporting Standards or
such other method of accounting instead, which are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, commission, exchange, association, board, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guaranteed” has a meaning correlative thereto. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith, provided that,
notwithstanding anything in this definition to the contrary, the amount of any
Guarantee of a Person in respect of any Permitted Hedge Agreement by any other
Person with a counterparty shall be deemed to be the maximum reasonably
anticipated liability of such other Person, as determined in good faith by such
Person, net of any obligation or liability of such counterparty in respect of
any Permitted Hedge Agreement with such Person, provided further that the
obligations of such other Person under such Permitted Hedge Agreement with such
counterparty shall be terminable at the election of such other Person in the
event of a default by such counterparty in its obligations to such other Person.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest rate,
currency exchange rate or commodity price hedge, future, forward, swap, option,
cap, floor, collar or similar agreement or arrangement (including both physical
and financial settlement transactions).




                        

7ALLETE Credit Agreement

--------------------------------------------------------------------------------


“Immaterial Subsidiary” means a Subsidiary that (a) has consolidated total
assets with a book value not exceeding 5% of Consolidated Assets as of the end
of the most recent fiscal quarter for which financial statements have been filed
with the SEC and (b) had total revenues not exceeding 5% of the Borrower's
consolidated total revenues for the period ending on the last day of such fiscal
quarter.
“Immaterial Transaction” means any transaction or event described in paragraph
(i) or (j) of Article 8 so long as, after giving effect to such transaction or
event, all Subsidiaries that have become subject to such transactions or events
during the 12-month period ending on the date of such transaction or event (a)
had consolidated total assets with a fair market value not exceeding 5% of
Consolidated Assets as of the end of the most recent fiscal quarter for which
financial statements have been filed with the SEC and (b) had total revenues not
exceeding 5% of the Borrower's consolidated total revenues for the period ending
on the last day of such fiscal quarter.
“Increase Supplement” means an increase supplement in the form of Exhibit E.
“Increasing Lender” has the meaning assigned to such term in Section 2.5(d).
“Indebtedness” means as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money or the
deferred purchase price of property (excluding trade payables incurred in the
ordinary course of business and excluding any such obligations payable solely
through the Borrower's issuance of Equity Interests (other than the Disqualified
Stock and Equity Interests convertible into Disqualified Stock)), (b)
indebtedness evidenced by notes, bonds, debentures or similar instruments, (c)
obligations with respect to any conditional sale or title retention agreement,
(d) indebtedness arising under acceptance facilities and the amount available to
be drawn under all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer in respect of the issuer's payment of such
drafts, (e) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, provided that the amount of such liabilities included for
purposes of this definition will be the amount equal to the lesser of the fair
market value of such property and the amount of the liabilities so secured, (f)
indebtedness in respect of Disqualified Stock valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued dividends,
(g) liabilities in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
shares of equity securities or any option, warrant or other right to acquire any
shares of equity securities, (h) obligations under Capital Lease Obligations,
(i) Guarantees of such Person in respect of Indebtedness of others, and (i) to
the extent not otherwise included, all net obligations of such Person under
Permitted Hedge Agreements.
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
“Information” has the meaning assigned to such term in Section 10.15.
“Intellectual Property” means all copyrights, trademarks, servicemarks, patents,
trade names and service names.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.2.




                        

8ALLETE Credit Agreement

--------------------------------------------------------------------------------


“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months' duration, the three-month anniversary
of the first day of such interest period and (c) with respect to all Loans, (i)
on the date of any prepayment or (ii) on the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Investment Grade Rating” has the meaning assigned to such term in Section 7.2.
“Issuing Bank” means each of JPMorgan Chase and any other Lender approved by the
Borrower and the Administrative Agent (which approval shall not be unreasonably
withheld or delayed), in each case in its capacity as an issuer of Letters of
Credit hereunder.
“JPMorgan Chase” means JPMorgan Chase Bank, N.A.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, (a) with respect to all of the Lenders, the
sum, without duplication, of (i) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (ii) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (b) with respect to each Lender, its Applicable Percentage of
the amount determined under clause (a).
“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Increase Supplement other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
“Letter of Credit” means any standby letter of credit (and any successive
renewals thereof) issued pursuant to this Agreement.
“Letter of Credit Commitment” means with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder in a
maximum amount separately agreed in writing between the Borrower and such
Issuing Bank (it being understood that the Letter of Credit Commitments of all
Issuing Banks may, but the amount of all Letters of Credit




                        

9ALLETE Credit Agreement

--------------------------------------------------------------------------------


issued by all Issuing Banks may not, exceed the maximum amount of Letters of
Credit permitted to be issued pursuant to Section 2.9(a)).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate does
not appear on Page 3750 of the Dow Jones Market Service (or on any such
successor or substitute page, or any successor to or substitute for such
service) at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate of interest per
annum, as reported by JPMorgan Chase to the Administrative Agent, quoted by
JPMorgan Chase to leading banks in the interbank eurodollar market as the rate
at which JPMorgan Chase is offering dollar deposits in an amount equal
approximately to the Eurodollar Loan of JPMorgan Chase to which such Interest
Period shall apply for a period equal to such Interest Period, as quoted at
approximately 11:00 a.m. two Business Days prior to the first day of such
Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), assignment, deposit arrangement, pledge, hypothecation,
encumbrance or preference, priority, charge or other security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan” means a loan referred to in Section 2.1 and made pursuant to Section 2.4.
“Loan Documents” means this Agreement, each Note issued pursuant to Section 2.6
and each Letter of Credit and the related documentation.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Change” means a material adverse change in (a) the financial
condition, operations, business or property of (ii) the Borrower or (ii) the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Loan Documents or (c) the ability of the
Credit Parties to enforce their rights and remedies under the Loan Documents.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, business or property of (i) the Borrower or (ii) the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Loan Documents, or (c) the ability of the
Credit Parties to enforce their rights and remedies under the Loan Documents.
“Material Obligations” means as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or operating leases of any one or more of
the Borrower or any Subsidiary or, in the case of the Borrower only, any
Guarantee, in an aggregate principal amount exceeding $35,000,000. For purposes
of determining Material Obligations, the “principal amount” of


                        

10ALLETE Credit Agreement

--------------------------------------------------------------------------------


Indebtedness, operating leases or Guarantees at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary, as applicable, would be required to pay if such Indebtedness,
operating leases or Guarantees became due and payable on such day.
“Maturity Date” means January 31, 2014.
“Maximum Rate” has the meaning assigned to such term in Section 10.12.
“Moody's” means Moody's Investors Service, Inc., or any successor thereto.
“Mortgage” means the Mortgage and Deed of Trust, dated as of September 1, 1945,
among the Borrower, The Bank of New York Mellon (formerly Irving Trust Company)
and Ming Ryan (successor to Richard H. West), Trustees.
“MPUC” means the Minnesota Public Utilities Commission or any Governmental
Authority succeeding to the functions thereof.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Lender” has the meaning assigned to such term in Section 2.5(d).
“Note” means a promissory note substantially in the form of Exhibit C issued at
the request of a Lender pursuant to Section 2.6(e) to evidence its Loans.
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution or delivery of, or performance
under, or otherwise with respect to, the Loan Documents.
“Participant” has the meaning assigned to such term in Section 10.4(d).
“Patriot Act” has the meaning assigned to such term in Section 10.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a)Liens imposed by law for taxes, assessments or similar charges incurred in
the ordinary course of business that are not yet due or are being contested in
compliance with Section 6.4, provided that enforcement of such Liens is stayed
pending such contest;


(b)landlords', vendors', carriers', warehousemen's, mechanics', materialmen's,
contractors', repairmen's and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations which are not delinquent or
are being contested, provided that enforcement of such Liens is stayed pending
such contest;









11ALLETE Credit Agreement

--------------------------------------------------------------------------------




                        
(c)pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations (but not ERISA);


(d)pledges and deposits to secure the performance of bids, trade contracts,
leases, purchase agreements, government contracts, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business, and other than promissory notes
and contracts for the repayment of borrowed money;


(e)Liens (including contractual security interests) in favor of a financial
institution (including securities firms) encumbering deposit accounts or checks
or instruments for collection, commodity accounts or securities accounts
(including the right of set‑off) at or held by such financial institution in the
ordinary course of its commercial business and which secure only liabilities
owed to such financial institution arising out of or resulting from its
maintenance of such account or otherwise are within the general parameters
customary in the financial industry;


(f)judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Article 8;


(g)any interest of a lessor or licensor in property under an operating lease
under which the Borrower or any Subsidiary is lessee or licensee, and any
restriction or encumbrance to which the interest of such lessor or licensor is
subject;


(h)Liens arising from filed UCC-1 financing statements relating solely to leases
not prohibited by this Agreement;


(i)leases or subleases granted to others that do not materially interfere with
the ordinary conduct of business of the Borrower and its Subsidiaries;


(j)licenses of Intellectual Property granted by the Borrower or any Subsidiary
in the ordinary course of business and not materially interfering with the
ordinary conduct of the business of the Borrower and its Subsidiaries;


(k)easements, servitudes (contractual and legal), zoning restrictions, rights of
way, encroachments, minor defects and irregularities in title and other similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not render title
to such property unmarketable or materially interfere with the ability of the
Borrower and its Subsidiaries, as the case may be, to utilize their respective
properties for their intended purposes;


(l)Liens securing obligations, neither assumed by the Borrower or any Subsidiary
nor on account of which the Borrower or any Subsidiary customarily pays
interest, upon real estate on which the Borrower or any Subsidiary has a
right-of-way, easement, franchise or other servitude or of which the Borrower or
any Subsidiary is the lessee, for the purpose of locating transmission and
distribution lines and related support structures, pipe lines, substations,
measuring stations, tanks, pumping or delivery equipment or similar equipment,
or service buildings incidental to any of the foregoing;


(m)with respect to properties involved in the production of oil, gas and other
minerals, unitization and pooling agreements and orders, operating agreements,
royalties,
                

12ALLETE Credit Agreement

--------------------------------------------------------------------------------


reversionary interests, preferential purchase rights, farmout agreements, gas
balancing agreements and other agreements, in each case that are customary in
the oil, gas and mineral production business in the general area of such
property and that are entered into in the ordinary course of business;


(n)Liens in favor of Governmental Authorities encumbering assets acquired in
connection with a government grant program, and the right reserved to, or vested
in, any Governmental Authority by the terms of any right, power, franchise,
grant, license, or permit, or by any provision of law, to purchase, condemn,
recapture or designate a purchaser of any property;


(o)Liens on Margin Stock to the extent that a prohibition on such Liens would
violate Regulation U;


(p)Liens on any cash collateral for Letters of Credit issued under (i) the
Borrower's primary revolving credit facility upon the occurrence of an event of
default thereunder or to cover an issuing lender's credit exposure under such
facility with respect to a defaulting lender thereunder and (ii) this Agreement
or for a Defaulting Lender's LC Exposure;


(q)customary Liens for the fees and expenses of trustees and escrow agents
pursuant to any indenture, escrow agreement or similar agreement establishing a
trust or escrow arrangement;


(r)agreements for and obligations (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint venture or similar agreements securing obligations
incurred in the conduct of operations or consisting of a purchase option, call
or right of first refusal with respect to the Equity Interests in such jointly
owned Person; and


(s)Liens granted on cash or invested funds constituting proceeds of any sale or
disposition of property deposited into escrow accounts to secure
indemnification, adjustment of purchase price or similar obligations incurred in
connection with such sale or disposition, in an amount not to exceed the amount
of gross proceeds received from such sale or disposition.


“Permitted Hedge Agreement” means any Hedge Agreement engaged in by a Person as
part of its normal business operations with the purpose and effect of hedging
and protecting such Person against fluctuations or adverse changes in the prices
of electricity, gas, fuel or other commodities, interest rates or currency
exchange rates, which Hedge Agreement is part of a risk management strategy and
not for purposes of speculation and not intended primarily as a borrowing of
funds.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate at its principal office in New York
City; each change
                        

13ALLETE Credit Agreement

--------------------------------------------------------------------------------


in the Prime Rate being effective from and including the date such change is
publicly announced as being effective. The Prime Rate is not intended to be
lowest rate of interest charged by JPMorgan Chase in connection with extensions
of credit to borrowers.
“Rating Agencies” means Fitch, Moody's and S&P (or, if any of the foregoing
ceases to provide Senior Debt Ratings as contemplated hereby, such other
nationally recognized rating agency as shall be agreed by the Borrower and the
Administrative Agent).
“Register” has the meaning assigned to such term in Section 10.4(c).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Required Deposit Amount” means in the event that as a result of the deposit of
cash collateral with the Administrative Agent pursuant to Section 2.9(i) the
Borrower (a) is not required to grant a security interest in such cash
collateral to any other Person, an amount equal to the LC Exposure on the date
on which cash collateral is required to be deposited, or (b) is required to
grant a security interest in such cash collateral to any other Person, an amount
equal to the LC Exposure on the date on which cash collateral is required to be
deposited multiplied by a fraction, the numerator of which is the sum of the LC
Exposure plus the principal amount of all other obligations to be secured by
such cash collateral and the denominator of which is the amount of such LC
Exposure.
“Required Lenders” means, at any time, Lenders having unused Commitments, LC
Exposure and outstanding Loans representing more than 50% of the sum of the
unused Commitments, LC Exposure and outstanding Loans of all Lenders.
“S&P” means Standard & Poor's Ratings Group, a Standard & Poor's Financial
Services LLC business, or any successor thereto.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.
“Senior Debt Rating” means, at any date, the credit rating identified by a
Rating Agency as the credit rating that (i) it has assigned to long term
unsecured senior debt of the Borrower or (ii) would assign to long term
unsecured senior debt of the Borrower were the Borrower to issue or have
outstanding any long term unsecured senior debt on such date.





14ALLETE Credit Agreement

--------------------------------------------------------------------------------


“Sole Lead Arranger and Sole Bookrunner” means J.P. Morgan Securities LLC, in
its capacity as Sole Lead Arranger and Sole Bookrunner hereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages, if any, (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which member banks of the United States
Federal Reserve System in New York City with deposits exceeding $250,000,000 are
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, joint venture or
other business entity, is entitled to share in more than 50% of the profits and
losses, however determined. Unless the context otherwise requires, any reference
to a Subsidiary shall be deemed to refer to a Subsidiary of the Borrower.
“Tax” means any present or future tax, levy, assessment, impost, duty, charge,
fee, deduction or withholding of any nature, and whatever called, by a
Governmental Authority, on whomsoever and wherever imposed, levied, collected,
withheld or assessed.
“Tax on the Overall Net Income” means, as to any Person, a Tax imposed by the
jurisdiction in which that Person's principal office (and/or, in the case of a
Lender, its lending office in the United States of America designated in its
Administrative Questionnaire or such other office as such Lender may designate
in writing to the Administrative Agent and the Borrower) is located, or by any
political subdivision or taxing authority thereof, or in which that Person is
deemed to be doing business, except to the extent such Person is doing business
solely as a result of negotiation, execution, delivery or performance of the
Transactions contemplated by this Agreement, imposed on (or measured by) all or
part of the net income, profits or gains of that Person (whether worldwide, or
only insofar as such income, profits or gains are considered to arise in or to
relate to a particular jurisdiction, or otherwise).
“Total Capitalization” means, at any time, the difference between (a) the sum of
each of the following at such time with respect to the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP: (i)
preferred Equity Interests, plus (ii) common Equity Interests and any premium on
Equity Interests thereon (as such term is used in the Borrower Financial
Statements), excluding accumulated other comprehensive income or loss, plus
(iii) retained earnings, plus (iv) Total Indebtedness, and (b) (i) stock of the
Borrower acquired by the Borrower and (ii) stock of a Subsidiary acquired by
such Subsidiary, in each case at such time, as applicable, determined on a
consolidated basis in accordance with GAAP.







15ALLETE Credit Agreement

--------------------------------------------------------------------------------


“Total Indebtedness” means at any time, all Indebtedness (net of unamortized
premium and discount (as such term is used in the Borrower Financial
Statements)) at such time of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Transactions” means (a) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (b) the borrowing of the Loans and
the issuance of the Letters of Credit and (c) the use of the proceeds of the
Loans and the Letters of Credit.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or (b) the Alternate Base
Rate. For the avoidance of doubt, a Loan that bears interest at a rate
determined pursuant to clause (c) of the definition of Alternate Base Rate
shall, for all purposes of this Agreement, be deemed to be an ABR Loan and not a
Eurodollar Loan.
“Voting Security” means a security which ordinarily has voting power for the
election of the board of directors (or other governing body), whether at all
times or only so long as no senior class of Equity Interests has such voting
power by reason of any contingency.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“WPS” means the Public Service Commission of Wisconsin or any Governmental
Authority succeeding to the functions thereof.
Section 1.2.    Classification of Loans and Borrowings. For purposes of this
Agreement, (a) Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”) and (b) Borrowings may also be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).


Section 1.3.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any definition of or reference to any
law shall be construed as referring to such law as from time to time amended and
any successor thereto and the rules and regulations promulgated from time to
time thereunder, (c) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
(g) any reference to a fiscal quarter or fiscal year means a fiscal quarter or
fiscal year of the Borrower.


Section 1.4.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, as used in the Loan Documents and in any certificate, opinion or other
document made or delivered

16ALLETE Credit Agreement

--------------------------------------------------------------------------------


pursuant thereto, accounting terms not defined in Section 1.1, and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP. If at any time any change in GAAP
(including any change to the International Financial Reporting Standards by the
International Accounting Standards Board or other method of accounting, as may
hereafter be required or permitted by the SEC) would affect the computation of
any financial requirement set forth in this Agreement, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such
requirement to reflect such change in GAAP (subject to the approval of the
Required Lenders), provided that, until so amended, (a) such requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Borrower shall provide to the Credit Parties financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such
requirement made before and after giving effect to such change in GAAP.


Section 1.5.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).


ARTICLE 2.


THE CREDITS


Section 2.1.    Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrower in dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender's Credit Exposure exceeding such Lender's Commitment.
Within the foregoing limits, the Borrower may borrow, prepay and reborrow Loans.


Section 2.2.    Loans and Borrowings.


(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several, and no Lender shall be responsible for any other Lender's
failure to make any Loan as required.


(b)Subject to Section 3.4, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans, as applicable, in each case as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan (and any ABR Loan, the interest on which is determined pursuant
to clause (c) of the definition of Alternate Base Rate) by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.


(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is $5,000,000 or a higher
integral multiple of $1,000,000. At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is $5,000,000 or a higher
integral multiple of $1,000,000, provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the

17ALLETE Credit Agreement

--------------------------------------------------------------------------------


total Commitments or in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.9(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


Section 2.3.    Requests for Borrowings.


(a)    To request a Borrowing, the Borrower shall deliver a Credit Request to
the Administrative Agent by hand or facsimile (or transmit by electronic
communication, pursuant to arrangements for doing so approved by the
Administrative Agent) or notify the Administrative Agent by telephone, in each
case to be promptly confirmed by the delivery to the Administrative Agent of a
signed Credit Request (i) in the case of a Eurodollar Borrowing, not later than
12:30 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than
12:30 p.m., New York City time, on the date of the proposed Borrowing. Each such
Credit Request (including each such telephonic request) shall be irrevocable
(except as otherwise provided in Section 3.4) and shall specify the following
information in compliance with Section 2.2:


(i)the aggregate amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4.


(b)    If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month's duration.
Promptly following receipt of a Credit Request in accordance with this Section,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender's Loan to be made as part of the requested Borrowing.


Section 2.4.    Funding of Borrowings.


(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Subject to
Section 5.2, the Administrative Agent will make such Loans available to the
Borrower by promptly crediting or otherwise transferring the amounts so
received,

18ALLETE Credit Agreement

--------------------------------------------------------------------------------


in like funds, to an account of the Borrower designated by the Borrower in the
applicable Credit Request, provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.9(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.4(a) or Section 2.9(e) and may, in
reliance upon such assumption, make available to the Borrower or the applicable
Issuing Bank, as applicable, a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower (and, if
applicable, the applicable Issuing Bank) severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower or such Issuing Bank, as applicable, to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender or an
Issuing Bank, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
that would be otherwise applicable to such Borrowing. Any payment by the
Borrower or an Issuing Bank, however, shall be without prejudice to its rights
against the applicable Lender. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.


Section 2.5.    Termination, Reduction and Increase of Commitments.


(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.


(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment or repayment of
the Loans in accordance with Section 2.7, the sum of the Credit Exposures would
exceed the total Commitments and (ii) each such reduction of the Commitments
shall be in the amount of $5,000,000 or a higher integral multiple of
$1,000,000.


(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Each reduction, and any termination, of the Commitments shall be
permanent and each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.


(d)    The Borrower may at any time and from time to time prior to the Maturity
Date, at its sole cost, expense and effort, request any one or more of the
Lenders to increase its Commitment (the decision to increase the Commitment of a
Lender to be within the sole and absolute discretion of such Lender), or any
other Person reasonably satisfactory to the Administrative Agent

19ALLETE Credit Agreement

--------------------------------------------------------------------------------


and the Issuing Banks to provide a new Commitment, by submitting to the
Administrative Agent and the Issuing Banks an Increase Supplement duly executed
by the Borrower and each such Lender or other Person, as the case may be,
together with such other documentation and deliveries as the Administrative
Agent shall reasonably require (which may include copies of resolutions
authorizing such increase and/or opinion of counsel). If such Increase
Supplement is in all respects reasonably satisfactory to the Administrative
Agent and the Issuing Banks, the Administrative Agent shall execute such
Increase Supplement and the Administrative Agent shall deliver a copy thereof to
the Borrower and each such Lender or other Person, as the case may be. Upon
execution and delivery of such Increase Supplement by the Administrative Agent
and the Issuing Banks, (i) in the case of each such Lender (an “Increasing
Lender”), its Commitment shall be increased to the amount set forth in such
Increase Supplement, (ii) in the case of each such other Person (a “New
Lender”), such New Lender shall become a party hereto and have the rights and
obligations of a Lender under the Loan Documents and its Commitment shall be as
set forth in such Increase Supplement; provided that:
(A)immediately after giving effect thereto, the sum of all increases (other than
any increase in any Lender's Commitment in order to replace another Lender
pursuant to Section 3.8(b)) in the aggregate Commitments made pursuant to this
Section 2.5(d) shall not exceed the sum of (x) $50,000,000 plus (y) the amount
of the Commitment of each Lender that becomes a Defaulting Lender;


(B)each such increase of the aggregate Commitments shall be in an amount not
less than $10,000,000 or a higher integral multiple of $5,000,000;


(C)if Loans would be outstanding immediately after giving effect to any such
increase, then simultaneously with such increase (1) each such Increasing
Lender, each New Lender and each other Lender shall be deemed to have entered
into an Assignment and Assumption, pursuant to which each such other Lender
shall have assigned to each such Increasing Lender and each such New Lender a
portion of its Commitment, Loans and LC Exposure necessary to reflect
proportionately the Commitments as adjusted in accordance with this clause (d),
and (2) in connection with such assignment, each such Increasing Lender and each
such New Lender shall pay to the Administrative Agent, for the account of each
such other Lender, such amount as shall be necessary to reflect the assignment
to it of Loans, and in connection with such master assignment each such other
Lender may treat the assignment of Eurodollar Borrowings as a prepayment of such
Eurodollar Borrowings for purposes of Section 3.6;


(D)each such other Person shall have delivered to the Administrative Agent and
the Borrower all forms, if any, that are required to be delivered by such other
Person pursuant to Section 3.7; and


(E)the Borrower shall have delivered to the Administrative Agent with sufficient
copies for each Lender a certificate of a Financial Officer demonstrating pro
forma compliance with the terms of this Agreement through the Maturity Date and
the Administrative Agent shall have received such certificates and other items
as it shall reasonably request in connection with such increase.


Section 2.6.    Repayment of Loans; Evidence of Debt.



20ALLETE Credit Agreement

--------------------------------------------------------------------------------


(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the debt of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)    Any Lender may request that its Loans be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 10.4) be represented by a Note payable to the order of the
payee named therein or any Eligible Assignee pursuant to Section 10.4, except to
the extent that any such Lender or Eligible Assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (b) and (c) above.


Section 2.7.    Prepayment of Loans.


(a)    Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.


(b)    Prepayments Resulting from the Reduction of the Total Commitments. In the
event of any partial reduction or termination of the Commitments, then (i) at or
prior to the date of such reduction or termination, the Administrative Agent
shall notify the Borrower and the Lenders of the sum of the Credit Exposures
after giving effect thereto and (ii) if such sum would exceed the total
Commitments after giving effect to such reduction or termination, then the
Borrower shall, on the date of such reduction or termination, prepay Borrowings
in an amount sufficient to eliminate such excess.


(c)    Notice of Prepayment; Application of Prepayments. The Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile) of any
prepayment hereunder, (i) in the case of a prepayment of a Eurodollar Borrowing,
not later than 11:30 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:30 a.m., New York City time, on the date of the prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid, provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by

21ALLETE Credit Agreement

--------------------------------------------------------------------------------


Section 2.5, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.5. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing under Section 2.7(a) shall, when added to the amount of each
concurrent reduction of the Commitments and prepayment of Borrowings under such
Sections, be in an integral multiple of $1,000,000 and not less than $5,000,000
(or, if the outstanding principal balance of the Loans is less than such minimum
amount, then such lesser outstanding principal balance, as the case may be).
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.1. Notwithstanding any provision of this
Section 2.7(c) to the contrary, if any Lender becomes a Defaulting Lender, then
the provisions of Section 2.11 shall apply for so long as such Lender is a
Defaulting Lender.


Section 2.8.    Extension of Maturity Date.


The Borrower may, on one occasion during the term of this Agreement, request an
extension of the Maturity Date for up to one additional one-year period by
submitting a request for extension to the Administrative Agent (which shall
promptly advise each Lender) (an “Extension Request”) not more than 75 days nor
less than 30 days prior to any anniversary of the date of the Effective Date
(each an “Anniversary Date”). In response to such request, each Lender shall,
not later than 20 days prior to the applicable Anniversary Date, notify the
Administrative Agent whether it is willing (in its sole and complete discretion)
to extend the scheduled Maturity Date for an additional year (and any Lender
that fails to give such notice to the Agent shall be deemed to have elected not
to extend the scheduled Maturity Date). The Administrative Agent will notify the
Borrower of the Lenders' decisions no later than 15 days prior to such
Anniversary Date. If Lenders holding more than 50% of the Commitments elect to
extend the scheduled Maturity Date, then on such Anniversary Date the
Commitments of such Lenders shall be extended for an additional year; provided
that (i) no Default exists on such Anniversary Date and (ii) all representations
and warranties are true and correct on such Anniversary Date, as though made as
of such Anniversary Date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date). No Lender shall be required to consent to any Extension Request and any
Lender that elects, or is deemed to have elected, not to extend the scheduled
Maturity Date (a “Declining Lender”) will have its Commitment terminated on the
then existing scheduled Maturity Date (without regard to any extension by other
Lenders). The Borrower may, at its sole expense and effort, upon notice to any
Declining Lender and the Administrative Agent, require any Declining Lender to
assign and delegate its rights and obligations under this Agreement to an
Eligible Assignee selected by the Borrower and willing to accept such assignment
(in accordance with, and subject to, the restrictions and consents otherwise
required for assignments generally).

22ALLETE Credit Agreement

--------------------------------------------------------------------------------


Section 2.9.    Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in dollars
for its own account, in a form acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the period
from the Effective Date to the tenth Business Day preceding the last day of the
Availability Period; provided that (i) the aggregate amount of the Credit
Exposure of all Lenders shall not exceed the total Commitments and (ii) the
aggregate amount of all LC Exposure shall not at any time exceed $10,000,000. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.


(b)    Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, pursuant to arrangements
for doing so approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (not later than three Business Days before the
requested date of issuance, amendment, renewal or extension) a Credit Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank's standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and, upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, (i) the LC Exposure shall not
exceed $10,000,000 and (ii) the total Credit Exposures shall not exceed the
total Commitments.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and (ii) the date
that is ten Business Days prior to the Maturity Date, provided that any Letter
of Credit may provide for the automatic renewal thereof for any period (unless
the applicable Issuing Bank elects not to extend) so long as such period ends
(x) at least ten Business Days prior to the Maturity Date or (y) if the Borrower
shall have deposited cash collateral with the Administrative Agent to the extent
required by Section 2.9(i) for such Letter of Credit, not later than the first
anniversary of the Maturity Date.
  
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each such Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender's Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section,

23ALLETE Credit Agreement

--------------------------------------------------------------------------------


or of any reimbursement payment required to be refunded to the Borrower for any
reason. Each such Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever; provided that no
Lender shall be obligated to make any payment to the Administrative Agent for
any wrongful LC Disbursement made by an Issuing Bank as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Bank.


(e)    Reimbursement. If any Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, then such Issuing Bank shall either (i) notify
the Borrower to reimburse such Issuing Bank therefor, in which case the Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement and any accrued interest thereon not later
than 2:00 p.m. on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m. on such
date, or if such notice has not been received by the Borrower prior to such time
on such date, then not later than 2:00 p.m. on the Business Day immediately
following the day that the Borrower receives such notice, provided that, if the
LC Disbursement is equal to or greater than $1,000,000, the Borrower may,
subject to the conditions of borrowing set forth herein, request in accordance
with Section 2.3 or this Section 2.9 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, the Borrower's
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing, and/or (ii) notify the Administrative Agent that such
Issuing Bank is requesting that the Lenders make an ABR Borrowing in an amount
equal to such LC Disbursement and any accrued interest thereon, in which case
(A) the Administrative Agent shall notify each Lender of the details thereof and
of the amount of such Lender's Loan to be made as part of such ABR Borrowing,
and (B) each Lender shall, whether or not any Default shall have occurred and be
continuing, any representation or warranty shall be accurate, any condition to
the making of any Loan hereunder shall have been fulfilled, or any other matter
whatsoever, make the Loan to be made by it under this paragraph by wire transfer
of immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders on (1) the
Business Day that such Lender receives such notice, if such notice is received
prior to 12:00 noon, New York City time, on the day of receipt or (2) the
Business Day immediately following the day that such Lender receives such
notice, if such notice is not received prior to such time on the day of receipt.
Such Loans shall, for all purposes hereof, be deemed to be an ABR Borrowing
referred to in Section 2.2(a) and made pursuant to Section 2.3, and the Lenders
obligations to make such Loans shall be absolute and unconditional. The
Administrative Agent will make such Loans available to the applicable Issuing
Bank by promptly crediting or otherwise transferring the amounts so received, in
like funds, to such Issuing Bank for the purpose of repaying in full the LC
Disbursement and all accrued interest thereon.


(f)    Obligations Absolute. The Borrower's obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent, insufficient or invalid in any respect or any statement therein
being untrue or inaccurate in any respect, (iii) payment by any Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, (iv) any amendment or
waiver of or any

24ALLETE Credit Agreement

--------------------------------------------------------------------------------


consent to departure from all or any of the provisions of any Letter of Credit
or any Loan Document, (v) the existence of any claim, set‑off, defense or other
right that the Borrower, any other party guaranteeing, or otherwise obligated
with, such Borrower, any Subsidiary or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
any Credit Party or any other Person, whether in connection with this Agreement,
any other Loan Document or any other related or unrelated agreement or
transaction, or (vi) any other act or omission to act or delay of any kind of
any Credit Party or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set‑off against, the Borrower's obligations hereunder.
Neither any Credit Party nor any of their respective Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse an Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by any Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, any
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify (which
may include telephonic notice, promptly confirmed by facsimile) the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Bank and the
Lenders with respect to any such LC Disbursement.


(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 3.1(b) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the applicable Issuing Bank shall be
for the account of such Lender to the extent of such payment.

25ALLETE Credit Agreement

--------------------------------------------------------------------------------


(i)    Cash Collateral. In the event that (i) an Event of Default shall occur
and be continuing or (ii) any Letter of Credit has an expiry date on or after
the tenth Business Day prior to the Maturity Date (or any LC Disbursements
remain unreimbursed on or after such date), the Borrower shall deposit with the
Administrative Agent in immediately available funds on the Business Day on which
it receives notice from the Administrative Agent or Required Lenders demanding
the deposit of cash collateral in the case of clause (i), or on or before the
tenth Business Day prior to the Maturity Date or such earlier date as shall be
requested by the applicable Issuing Bank in the case of clause (ii), an amount
equal to the Required Deposit Amount, which amount shall be held by the
Administrative Agent for the benefit of the Lenders as cash collateral pursuant
to a cash collateral agreement in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Banks to secure the Borrower's
reimbursement obligations with respect to LC Disbursements; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in paragraph (i) or (j) of Article 8. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Such deposit shall not bear interest, nor shall
the Administrative Agent be under any obligation whatsoever to invest the same,
provided that, at the request of the Borrower, such deposit shall be invested by
the Administrative Agent in direct short term obligations of, or short term
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America, in each case maturing no later than
the expiry date of the Letter of Credit giving rise to the relevant LC Exposure.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Required Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide cash
collateral hereunder as a result of clause (ii) of the first sentence of this
paragraph, the amount thereof (to the extent not applied as aforesaid) shall be
returned to the Borrower when the LC Exposure is zero and all applicable Letters
of Credit shall have been returned to the applicable Issuing Banks and shall
have been cancelled.


(j)    Notwithstanding any provision of this Section 2.9 to the contrary, if any
Lender becomes a Defaulting Lender, then the provisions of Section 2.11 shall
apply for so long as such Lender is a Defaulting Lender.


Section 2.10.    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.


(a)    The Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal of Loans, LC
Disbursements, interest or fees, or of amounts payable under Sections 3.5, 3.6,
3.7 or 10.3, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set‑off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at 10 S. Dearborn,
Chicago, Illinois, or such other office as to which the Administrative Agent may
notify the

26ALLETE Credit Agreement

--------------------------------------------------------------------------------


other parties hereto, except that payments pursuant to Sections 3.3(b) (with
respect to the fronting fee and other amounts payable to the Issuing Banks),
3.3(c), 3.5, 3.6, 3.7 and 10.3 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.


(b)    Each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of fees, each reduction of
the Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender's portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender's percentage
of such Borrowing to the next higher or lower whole dollar amount. If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal of Loans, unreimbursed LC
Disbursements, interest, fees and commissions then due hereunder, such funds
shall be applied (i) first, towards payment of interest, fees and commissions
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest, fees and commissions then due to such parties and
(ii) second, towards payment of principal of Loans and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal of Loans and unreimbursed LC
Disbursements then due to such parties.


(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of, or interest on, any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of, and accrued interest
on, their respective Loans and participations in LC Disbursements, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of

27ALLETE Credit Agreement

--------------------------------------------------------------------------------


the applicable Credit Parties hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Credit Parties the amount due. In such event, if
the Borrower has not in fact made such payment, then each such Credit Party
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Credit Party with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


(e)    If any Credit Party shall fail to make any payment required to be made by
it pursuant to Section 2.4(b) or 2.10(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Credit Party to satisfy such Credit Party's obligations under such Sections
until all such unsatisfied obligations are fully paid and (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion. Notwithstanding any provision of this Section 2.10 to
the contrary, if any Lender becomes a Defaulting Lender, then the provisions of
Section 2.11 shall apply for so long as such Lender is a Defaulting Lender.


Section 2.11.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)    Fees pursuant to Section 3.3(a) shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender.


(b)    If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i)    All or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders'
Credit Exposures plus such Defaulting Lender's LC Exposure does not exceed the
total of all non-Defaulting Lenders' Commitments and (y) the conditions set
forth in Section 5.2 are satisfied at such time;


(ii)    If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender's LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.9(i) for so long as such LC Exposure is outstanding;


(iii)    If the Borrower cash collateralizes any portion of such Defaulting
Lender's LC Exposure pursuant to this Section 2.11(b), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(b)
with respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;

28ALLETE Credit Agreement

--------------------------------------------------------------------------------


(iv)    If the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.11(b), then the fees payable to the Lenders pursuant to
Sections 3.3(a) and 3.3(b) shall be adjusted in accordance with such
non-Defaulting Lenders' Applicable Percentages;


(v)    If any Defaulting Lender's LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.11(b), then, without prejudice to any
rights or remedies of the Issuing Banks or any Lender hereunder, all letter of
credit fees payable under Section 3.3(b) with respect to such Defaulting
Lender's LC Exposure shall be payable to the applicable Issuing Banks until such
LC Exposure is cash collateralized and/or reallocated; and


(vi)If and so long as any Lender is a Defaulting Lender, no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders or cash collateral will be provided by the Borrower
in accordance with this Section 2.11(b), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.11(b)(i) (and
Defaulting Lenders shall not participate therein).


(c)    The Commitments and Credit Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
voted or taken or may take any action hereunder (including any consent to any
amendment, modification or waiver pursuant to Section 10.2); provided that (i)
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender and (ii)
any amendment or modification that increases, or extends the maturity of, such
Defaulting Lender's Commitment or reduces the principal amount of, or rate of
interest on, any Loan made by such Defaulting Lender, shall require the consent
of such Defaulting Lender.


(d)    In the event that the Administrative Agent, the Borrower and each Issuing
Bank agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender's
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage, and all cash collateral and accrued interest thereon held
by the Administrative Agent or the applicable Issuing Banks shall be returned to
the Borrower forthwith.





29ALLETE Credit Agreement

--------------------------------------------------------------------------------


ARTICLE 3.


INTEREST, FEES, YIELD PROTECTION, ETC.


Section 3.1.    Interest.


(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin. The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.


(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan, any reimbursement obligation in respect of any LC Disbursement or any fee
or other amount payable by the Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraph of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Borrowings as provided in the preceding paragraph of this Section.


(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.


(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent clearly demonstrable error. The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each change in the Prime Rate or
ABR, but any failure to so notify shall not in any manner affect the obligation
of the Borrower to pay interest on the Loans in the amounts and on the dates
required.


Section 3.2.    Interest Elections Relating to Borrowings.


(a)    Each Borrowing initially shall be of the Type specified in the applicable
Credit Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Credit Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

30ALLETE Credit Agreement

--------------------------------------------------------------------------------


(b)    To make an election pursuant to this Section, the Borrower shall deliver
to the Administrative Agent a signed Interest Election Request in a form
approved by the Administrative Agent (or notify the Administrative Agent by
telephone, to be promptly confirmed by delivery to the Administrative Agent of a
signed Interest Election Request) by the time that a Credit Request would be
required under Section 2.3 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.


(c)    Each such telephonic and written Interest Election Request shall be
irrevocable (except as otherwise provided in Section 3.4) and shall specify the
following information:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.


Section 3.3.    Fees.


(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, a facility fee, which shall accrue at a rate per annum equal to the
Applicable Margin on the daily amount of the Commitment of such Lender
(regardless of usage) during the period from and including the date on which
this Agreement becomes effective pursuant to Section 10.6 to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Credit Exposure after its Commitment terminates, then such
facility fee shall continue to

31ALLETE Credit Agreement

--------------------------------------------------------------------------------


accrue on the daily amount of such Lender's Credit Exposure from and including
the date on which such Lender's Commitment terminates to but excluding the date
on which such Lender ceases to have any Credit Exposure. Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year, each date on which the Commitments are permanently
reduced and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Effective Date, provided that all unpaid
facility fees shall be payable on the date on which the Commitments terminate
and provided further that facility fees which accrue after the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin on the average daily amount of such Lender's LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender's Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank
for its own account a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and each Issuing Bank on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as each Issuing Bank's standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within ten days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(c)    The Borrower agrees to pay to each Credit Party, for its own account,
fees and other amounts payable in the amounts and at the times separately agreed
upon in writing between the Borrower and such Credit Party.


(d)    All fees and other amounts payable hereunder shall be paid on the dates
due, in immediately available funds. Fees and other amounts paid shall not be
refundable under any circumstances other than clearly demonstrable error.


Section 3.4.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

32ALLETE Credit Agreement

--------------------------------------------------------------------------------


(b)    the Administrative Agent is advised by Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost of making or maintaining their Loans
included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone (confirmed by facsimile) or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Credit Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing. Notwithstanding the foregoing,
if the Borrower shall have submitted a Credit Request with respect to a
Eurodollar Borrowing and the Administrative Agent shall have notified the
Borrower in accordance with the preceding sentence that such Borrowing will be
made as an ABR Borrowing, the Borrower shall have the right, prior to the time
by which it would have had to submit a Credit Request for an ABR Borrowing to be
made on the same date, to withdraw such Credit Request.
Section 3.5.    Increased Costs; Illegality.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Credit Party (except any such reserve requirement reflected in
the Adjusted LIBO Rate);


(ii)    subject any Lender or any Issuing Bank to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for indemnified Taxes or Other Taxes covered by Section 3.7 and the
imposition of, or any change in the rate of, any Tax on the Overall Net Income
payable by such Lender or the Issuing Bank); or


(iii)    impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any participation therein or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.
(b)    If any Credit Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Credit Party's capital or on the capital of such Credit Party's holding company,
if any, as a consequence of this Agreement or the Loans made, the Letters of
Credit issued or the participations therein held, by such Credit Party

33ALLETE Credit Agreement

--------------------------------------------------------------------------------


to a level below that which such Credit Party or such Credit Party's holding
company could have achieved but for such Change in Law (taking into
consideration such Credit Party's policies and the policies of such Credit
Party's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party's holding
company for any such reduction suffered.
 
(c)    A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive and binding upon all parties hereto absent
manifest error. The Borrower shall pay such Credit Party the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.


(d)    Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party's
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Credit Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party's intention to claim
compensation therefor; and provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof but not to exceed a period of 365 days.


(e)    Notwithstanding any other provision of this Agreement, if, after the date
hereof, any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:


(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing, as applicable, for an
additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and


(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.


In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful,

34ALLETE Credit Agreement

--------------------------------------------------------------------------------


on the last day of the Interest Period currently applicable to such Eurodollar
Loan; in all other cases such notice shall be effective on the date of receipt
by the Borrower.
Section 3.6.    Break Funding Payments. In the event of (a) the payment or
prepayment (voluntary or otherwise) of any principal of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.7(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period or maturity date applicable thereto as a result of a
request by the Borrower pursuant to Section 3.8, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.


Section 3.7.    Taxes.


(a)    Payments to be Free and Clear. Provided that all documentation, if any,
then required to be delivered by any Lender or the Administrative Agent pursuant
to Section 3.7(c) has been delivered, all sums payable by the Borrower under the
Loan Documents shall be paid free and clear of and (except to the extent
required by law) without any deduction or withholding on account of any Tax
(other than a Tax on the Overall Net Income of any Lender (for which payment
need not be free and clear, but no deduction or withholding shall be made unless
then required by applicable law)) imposed, levied, collected, withheld or
assessed by or within the United States or any political subdivision in or of
the United States or any other jurisdiction from or to which a payment is made
by or on behalf of the Borrower or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.


(b)    Grossing up of Payments. If the Borrower or any other Person is required
by law to make any deduction or withholding on account of any such Tax from any
sum paid or payable by the Borrower to the Administrative Agent or any Lender
under any of the Loan Documents:


(i)    the Borrower shall notify the Administrative Agent and such Lender of any
such requirement or any change in any such requirement as soon as the Borrower
becomes aware of it;


(ii)    the Borrower shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
the Borrower) for its own account or (if that liability is imposed on the
Administrative

35ALLETE Credit Agreement

--------------------------------------------------------------------------------


Agent or such Lender, as the case may be) on behalf of and in the name of the
Administrative Agent or such Lender, as the case may be;


(iii)    the sum payable by the Borrower to the Administrative Agent or a Lender
in respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or such Lender,
as the case may be, receives on the due date therefor a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made, provided that no amount shall be required to be paid to any Foreign
Lender for any Tax imposed as a result of such Foreign Lender's failure to
comply with the reporting requirements as set forth in Sections 1471 and 1472 of
the Code (or regulation or administrative guidance promulgated thereunder)
except to the extent that such compliance would cause a Foreign Lender to be in
violation of any applicable law;


(iv)    within 30 days after paying any sum from which it is required by law to
make any deduction or withholding, and within 30 days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, the
Borrower shall deliver to the Administrative Agent and the applicable Lender
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant
Governmental Authority; and


(v)    provided that no additional amount shall be required to be paid to any
Lender under clause (iii) above except to the extent that any change after the
date hereof (in the case of each Lender listed on the signature pages hereof) or
after the date of the Assignment and Assumption pursuant to which such Lender
became a Lender (in the case of each other Lender) if any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date of this Agreement or at the date of such Assignment and
Assumption, as the case may be, in respect of payments to such Lender, and
provided further that any Lender claiming any additional amounts payable
pursuant to this Section 3.7 shall use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its applicable lending office or take other appropriate action
if the making of such a change or the taking of such action, as the case may be,
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.


(c)    Tax Certificates. Each Foreign Lender listed on the signature pages
hereof shall deliver to the Borrower (with a copy to the Administrative Agent),
on or prior to the Effective Date (in the case of each Foreign Lender listed on
the signature pages hereof) or on the effective date of the Assignment and
Assumption pursuant to which it becomes a Lender (in the case of each other
Foreign Lender), and at such other times as may be necessary in the
determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion), including upon the occurrence of any
event requiring a change in the most recent counterpart of any form set forth
below previously delivered by such Foreign Lender to the Borrower, such
certificates, documents or other evidence, properly completed and duly executed
by such Foreign Lender including (i) two accurate and complete original signed
copies of Internal Revenue Service Form W8‑BEN or Form W8‑ECI, or successor
applicable form and (ii) an Internal Revenue Service Form W-8 or W-9 (or any
other

36ALLETE Credit Agreement

--------------------------------------------------------------------------------


certificate or statement of exemption required by Treasury Regulations Section
1.1441 4(a) or Section 1.1441 6(c) or any successor thereto) to establish that
such Foreign Lender is not subject to deduction or withholding of United States
federal income tax under Section 1441 or 1442 of the Code or otherwise (or under
any comparable provisions of any successor statute) with respect to any payments
to such Foreign Lender of principal, interest, fees or other amounts payable
under any of the Loan Documents. The Borrower shall not be required to pay any
additional amount to any such Foreign Lender under Section 3.7(b)(iii) if such
Foreign Lender shall have failed to satisfy the requirements of the immediately
preceding sentence; provided that if such Foreign Lender shall have satisfied
such requirements on the Effective Date (in the case of each Foreign Lender
listed on the signature pages hereof) or on the effective date of the Assignment
and Assumption pursuant to which it becomes a Lender (in the case of each other
Foreign Lender), nothing in this Section shall relieve the Borrower of its
obligation to pay any additional amounts pursuant to Section 3.7(b)(iii) in the
event that, as a result of any change in applicable law, such Foreign Lender is
no longer properly entitled to deliver certificates, documents or other evidence
at a subsequent date establishing the fact that such Foreign Lender is not
subject to withholding as described in the immediately preceding sentence.


(d)    Other Taxes.


(i)    The Borrower shall pay Other Taxes to the relevant Governmental Authority
in accordance with applicable law; and


(ii)    the Borrower shall indemnify the Administrative Agent and each Lender
within 10 Business Days after written demand thereof, for the full amount of any
Taxes (other than Taxes on the Overall Net Income) or Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower hereunder
(including Taxes, other than Taxes on the Overall Net Income, or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and (unless caused by the gross negligence or willful misconduct of such party)
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes, other than Taxes on the Overall Net
Income, or Other Taxes were correctly or legally imposed or asserted by the
relevant Government Authority. A certificate as to the amount such of payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.


(e)    Tax Refunds. If the Administrative Agent or Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.7, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.7 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest, or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to cooperate with any reasonable request
made by the Borrower in respect of a claim of a refund in respect of any Taxes
paid by the Borrower or by such Lender for an

37ALLETE Credit Agreement

--------------------------------------------------------------------------------


on account of the Borrower if (i) the Borrower has agreed in writing to pay all
of the Administrative Agent's or the Issuing Banks' or such Lender's reasonable
out-of-pocket costs and expenses relating to such claim, (ii) the Administrative
Agent or such Issuing Bank or such Lender determines, in its good faith
judgment, that it would not be disadvantaged, unduly burdened or prejudiced as a
result of such claim, and (iii) the Borrower furnishes, upon request of the
Administrative Agent, such Issuing Bank or such Lender, an opinion of tax
counsel (such opinion, which can be reasoned, and such counsel to be reasonably
acceptable to the Administrative Agent, such Issuing Bank or such Lender) that
the Borrower is likely to receive a refund or credit. This Section shall not be
construed to require any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to either the
Borrower or any other Person.


Section 3.8.    Mitigation Obligations.


(a)    Designation of a Different Lending Office. In the event that the Borrower
becomes obligated to pay additional amounts to any Lender (or to any
Governmental Authority for the account of any Lender) pursuant to Section 3.5,
Section 3.6 or Section 3.7, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.5, Section 3.6 or Section 3.7, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.


(b)    Replacement of Lenders. In the event that (i) the Borrower becomes
obligated to pay additional amounts to any Lender (or to any Governmental
Authority for the account of any Lender) pursuant to Section 3.5, Section 3.6 or
Section 3.7, (ii) any Lender becomes a Defaulting Lender, or (iii) if any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 10.2 requires the consent of all the Lenders and with respect
to which the Required Lenders shall have granted their consent, then the
Borrower may, at its sole cost and expense, within 60 days of the demand by such
Lender for such additional amounts or the relevant default or action by such
Lender, as the case may be, and subject to and in accordance with the provisions
of Section 10.4 (with the Borrower obligated to pay any applicable processing
and recordation fee), designate an Eligible Assignee (acceptable to the
Administrative Agent and the Issuing Banks) to purchase and assume all of such
Lender's interests, rights and obligations under the Loan Documents, without
recourse to or warranty by or expense to, such Lender, for a purchase price
equal to the outstanding principal amount of such Lender's Loans plus any
accrued but unpaid interest thereon and accrued but unpaid facility fees and
letter of credit fees in respect of such Lender's Commitment and any other
amounts payable to such Lender hereunder, and to assume all the obligations of
such Lender hereunder, and, upon such purchase, such Lender shall no longer be a
party hereto or have any rights hereunder (except those that survive full
repayment hereunder) and shall be relieved from all obligations to the Borrower
hereunder, and the Eligible Assignee shall succeed to the rights and obligations
of such Lender hereunder. No replacement of a Defaulting Lender pursuant to this
Section 3.8 shall be deemed to be a waiver of any right that the Borrower, the
Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender. The Borrower shall execute and deliver to such Eligible
Assignee a Note. Notwithstanding anything herein to the contrary, in the event
that a Lender is replaced pursuant to this Section 3.8 as a result of the
Borrower becoming obligated to pay additional amounts to such Lender (or to any
Governmental Authority for the account of any Lender) pursuant to Section 3.5,
Section 3.6 or Section 3.7, such

38ALLETE Credit Agreement

--------------------------------------------------------------------------------


Lender shall be entitled to receive such additional amounts as if it had not
been so replaced, except as otherwise provided in Section 2.10 if such Lender
becomes a Defaulting Lender.


ARTICLE 4.


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Credit Parties that:
Section 4.1.    Organization; Powers. Each of the Borrower and each Subsidiary
is duly organized or formed, validly existing and in good standing under the
laws of the jurisdiction of its organization or formation, has all requisite
corporate power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.


Section 4.2.    Authorization; Enforceability. The Transactions are within the
corporate powers of the Borrower and have been duly authorized by all necessary
corporate and, if required, equity holder action. Each Loan Document has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation thereof, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally and general principles of equity.


Section 4.3.    Governmental Approvals; No Conflicts.


(a)    The execution, delivery and performance by the Borrower of the Loan
Documents and the borrowing of the Loans and the issuance of the Letters of
Credit do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority, except for (i) information
filings to be made in the ordinary course of business, which filings are not a
condition to the Borrower's performance under the Loan Documents and (ii) such
as have been obtained or made and are in full force and effect and not subject
to any appeals period.


(b)    The Transactions will not (i) violate the charter, by-laws or other
organizational documents of the Borrower, (ii) violate any applicable law or
regulation or any order of any Governmental Authority, (iii) violate or result
in a default under any material indenture, agreement or other instrument binding
upon the Borrower or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower, and (iv) result in or require the
creation or imposition of any Lien on any asset of the Borrower.


Section 4.4.    Financial Condition; No Material Adverse Change.


(a)    The Borrower has previously delivered to the Credit Parties copies of (i)
its Form 10‑K for the fiscal year ended December 31, 2010, containing the
audited consolidated balance sheet of the Borrower and its Subsidiaries and the
related audited consolidated statements of operations, comprehensive income,
changes in stockholders' equity and cash flows for the fiscal year ending
December 31, 2010 (including with the applicable related notes and schedules,
the “Borrower Financial Statements”), and (ii) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries and the related unaudited
consolidated statements of income, equity and cash flows for the fiscal quarter
ended September 30, 2011. All such financial statements have been prepared in
accordance with GAAP and fairly present in all material respects the
consolidated financial condition

39ALLETE Credit Agreement

--------------------------------------------------------------------------------


and results of the operations of the Borrower and its Subsidiaries as of the
dates and for the periods indicated therein (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal, year end audit
adjustments).


(b)    Since December 31, 2010, there has been no Material Adverse Change.
 
Section 4.5.    Litigation.


(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any Subsidiary (a)
that, if adversely determined (and provided that there exists a reasonable
possibility of such adverse determination), would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, except
for any Disclosed Matters, and except that the commencement by the Borrower, any
Subsidiary or any Governmental Authority of a rate proceeding, fuel adjustment
clause audit or earnings review before such Governmental Authority shall not
constitute such a pending or threatened action, suit or proceeding unless and
until such Governmental Authority has made a final determination thereunder that
would reasonably be expected to have a Material Adverse Effect, or (b) that
involve any Loan Document or the Transactions.


Section 4.6.    Environmental Matters. Except for the Disclosed Matters, the
Borrower and its Subsidiaries (a) are in compliance with Environmental Law, (b)
have received all permits, licenses or other approvals required of them under
applicable Environmental Law to conduct their respective businesses and (c) are
in compliance with all terms and conditions of any such permit, license, or
approval, except, in each case, such as could not reasonably be expected to
result in a Material Adverse Effect.


Section 4.7.    Investment Company Status. Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” as defined in, or is otherwise subject to regulation under,
the Investment Company Act of 1940.


Section 4.8.    ERISA. Each of the Borrower and each of its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder except
for any such failure that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect.


Section 4.9.    Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Subsidiary to any Credit Party in connection with the negotiation of, or
delivered under any Loan Document when taken as a whole (as modified or
supplemented by other information so furnished, including the information
contained in the Borrower's most recent annual report on Form 10-K and in
Borrower's reports filed with the SEC under the Securities Exchange Act of 1934
subsequent to the filing of the Form 10-K) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading, provided that, to the extent any such reports, financial
statements, certificates or other information was based upon or constitutes a
forecast or a projection (including statements concerning future financial
performance, ongoing business strategies or prospects or possible future
actions, and other forward-

40ALLETE Credit Agreement

--------------------------------------------------------------------------------


looking statements), the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.


Section 4.10.    Subsidiaries. As of the date hereof, the Borrower has only the
Subsidiaries set forth on Schedule 4.10. Schedule 4.10 sets forth with respect
to each Subsidiary, the identity of each Person that owns Equity Interests in
such Subsidiary and the percentage of the issued and outstanding Equity
Interests owned by each such Person. The shares of each Subsidiary (excluding
any Immaterial Subsidiary) are duly authorized, validly issued, fully paid and
non assessable and are owned free and clear of any Liens, other than Liens
permitted pursuant to Section 7.1.


Section 4.11.    Use of Proceeds; Federal Reserve Regulations.


(a)    The proceeds of the Loans and the Letters of Credit will be used for
general corporate purposes not inconsistent with the terms hereof, including
liquidity support for the Borrower's commercial paper program.
 
(b)    Neither the Borrower nor any Subsidiary is engaged principally, or as one
of their important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. Immediately before and after giving
effect to the making of each Loan and the issuance of each Letter of Credit,
Margin Stock will constitute less than 25% of the Borrower's assets as
determined in accordance with Regulation U.


(c)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase, acquire or carry any Margin Stock (other than any
purchase of Equity Interests in the Borrower so long as such Equity Interests
are retired immediately upon the purchase thereof) or for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X or (ii) to fund a
personal loan to or for the benefit of a director or executive officer of the
Borrower or any Subsidiary.


ARTICLE 5.


CONDITIONS


Section 5.1.    Effectiveness. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder are subject the
satisfaction (or waived in accordance with Section 10.2) of the following
conditions precedent:


(a)    Credit Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.


(b)    Notes. The Administrative Agent shall have received any Note requested by
a Lender pursuant to Section 2.6 payable to the order of such requesting Lender.


(c)    Legal Opinion. The Administrative Agent shall have received favorable
written opinions (addressed to the Credit Parties and dated on or prior to the
Effective Date) from Deborah A. Amberg, Senior Vice President, General Counsel
and Secretary of the Borrower, and

41ALLETE Credit Agreement

--------------------------------------------------------------------------------


Cohen Tauber Spievack & Wagner P.C., special counsel to the Borrower, covering
such matters relating to the Borrower, the Loan Documents and the Transactions
as the Required Lenders may reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.


(d)    Organizational Documents, etc. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to (i) the organization, existence and
good standing of the Borrower (including (x) a certificate of incorporation of
the Borrower, certified as of a recent date by the Secretary of State of the
jurisdiction of its incorporation, and (y) certificates of good standing (or
comparable certificates) for the Borrower, certified as of a recent date prior
to the Effective Date, by the Secretaries of State (or comparable official) of
the jurisdiction of its incorporation and each other jurisdiction in which it is
qualified to do business, (ii) the authorization of the Transactions, (iii) the
incumbency of its officer or officers who may sign the Loan Documents, including
therein a signature specimen of such officer or officers, and (iv) any other
legal matters relating to the Borrower, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.


(e)Officer's Certificate. The Administrative Agent shall have received a
certificate, in form and substance satisfactory to the Administrative Agent,
dated on or prior to the Effective Date and signed by the chief executive
officer or the chief financial officer of the Borrower (or other Financial
Officer acceptable to the Administrative Agent), confirming (i) the
representations and warranties of the Borrower set forth in the Loan Documents
are true and correct and (ii) no Default exists.


(f)No Material Adverse Change. The Administrative Agent shall have received a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrate Agent, dated the Effective Date, to the effect that since December
31, 2010, no Material Adverse Change has occurred.


(g)Miscellaneous. Such other documents as any Lender or its counsel may have
reasonably requested.


The Administrative Agent shall notify the Borrower and the Credit Parties when
the conditions set forth above have been satisfied or waived, and such notice
shall be conclusive and binding.
Section 5.2.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, increase,
amend, renew or extend a Letter of Credit, (each such event being called a
“Credit Event”) is subject to the satisfaction of the following conditions:


(a)    The representations and warranties of the Borrower set forth in the Loan
Documents (other than the representations and warranties in Section 4.4(b),
Section 4.5 and Section 4.6 of this Agreement) shall be true and correct on and
as of the date of such Borrowing or the date of such issuance, increase,
amendment, renewal or extension, as applicable, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct on and
as of such earlier date.


(b)    At the time of and immediately after giving effect to such Borrowing or
such issuance, increase, amendment, renewal or extension, as applicable, no
Default shall have occurred and be continuing.



42ALLETE Credit Agreement

--------------------------------------------------------------------------------


(c)    The Administrative Agent shall have received a Credit Request and such
other documentation and assurances as shall be reasonably required by it in
connection herewith.


(d)    Such Loan or Letter of Credit shall not be prohibited by any applicable
law, rule or regulation.


Each Borrowing and each issuance, increase, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE 6.


AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:
Section 6.1.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:


(a)    As soon as available, but in any event within 120 days after the end of
each fiscal year, (i) a copy of the Borrower's Annual Report on Form 10‑K in
respect of such fiscal year required to be filed by the Borrower with the SEC,
together with the financial statements attached thereto, and (ii) the Borrower's
audited consolidated balance sheet and related consolidated statements of
income, stockholder's equity and cash flows as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by the Accountants (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
conditions and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied during such
fiscal year;


(b)    As soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year, (i) a copy of the
Borrower's Quarterly Report on Form 10‑Q in respect of such fiscal quarter
required to be filed by the Borrower with the SEC, together with the financial
statements attached thereto, and (ii) the Borrower's unaudited consolidated
balance sheet and related consolidated statements of income, stockholder's
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a duly authorized Financial Officer as presenting fairly in all material
respects the financial conditions and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year end audit adjustments and the absence of
footnotes;


(c)    Within 60 days after the end of each of the first three fiscal quarters
and within 120 days after the end of the last fiscal quarter, a Compliance
Certificate, signed by a Financial Officer (or such other officer as shall be
acceptable to the Administrative Agent) as to the Borrower's compliance, as of
such fiscal quarter ending date, with Section 7.5, and as to the absence of any

43ALLETE Credit Agreement

--------------------------------------------------------------------------------


Default as of such fiscal quarter ending date and the date of such certificate
(or if a Default existed or exists, the nature thereof); and


(d)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as any Credit
Party may reasonably request.


Section 6.2.    Notices of Material Events. The Borrower will furnish the
following to the Administrative Agent and each Lender:


(a)    prompt written notice of the occurrence of any Default, specifying the
nature thereof and any action taken or proposed to be taken with respect
thereto;


(b)    promptly upon becoming available, copies of all (i) regular, periodic or
special reports, schedules and other material which the Borrower or any of its
Subsidiaries may be required to file with or deliver to any securities exchange
or the SEC, or any other Governmental Authority succeeding to the functions
thereof, and (ii) upon the written request of the Administrative Agent, reports
that the Borrower or any of its Subsidiaries sends to or files with the Federal
Energy Regulatory Commission, the WPS, the MPUC or any Governmental Authority
succeeding to the functions thereof, or any similar state or local Governmental
Authority;


(c)    prompt written notice of (i) any material citation, summons, subpoena,
order, notice, claim or proceeding received by, or brought against, the Borrower
or any of its Subsidiaries, with respect to (x) any proceeding before any
Governmental Authority (other than proceedings in the ordinary course of
business before the WPS or the MPUC), or (y) any real property under any
Environmental Law, and (ii) any lapse or other termination of, or refusal to
renew or extend, any material franchise or other authorization issued to the
Borrower or any of its Subsidiaries by any Governmental Authority (other than in
the ordinary course of business), provided that any of the foregoing set forth
in this paragraph would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and


(d)    prompt written notice of any change by any Rating Agency in a Senior Debt
Rating.


Each notice delivered under Section 6.2(a) or (c) shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(b) or (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower's
website on the Internet at the website address listed in Section 10.1; or (b) on
which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent), provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by

44ALLETE Credit Agreement

--------------------------------------------------------------------------------


electronic mail electronic versions (i.e., soft copies) of such documents.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Section 6.3.    Legal Existence. Except as permitted under Section 7.2, the
Borrower shall maintain its legal existence in good standing in the jurisdiction
of its organization or formation and in each other jurisdiction in which the
failure so to do would reasonably be expected to have a Material Adverse Effect,
and cause each of the Subsidiaries to maintain its qualification to do business
and good standing in each jurisdiction in which the failure so to do would
reasonably be expected to have a Material Adverse Effect (it being understood
that the foregoing shall not prohibit the Borrower from dissolving or
terminating the existence of any Subsidiary that is inactive or whose
preservation otherwise is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries considered as a whole).


Section 6.4.    Taxes. The Borrower shall pay and discharge when due, and cause
each of the Subsidiaries so to do, all Taxes imposed upon it or upon its
property, which if unpaid would, individually or collectively, reasonably be
expected to have a Material Adverse Effect or become a Lien on the property of
the Borrower or such Subsidiary (other than a Lien described in clause (a) of
the definition of Permitted Encumbrances), as the case may be, unless and to the
extent only that such Taxes shall be contested in good faith and by appropriate
proceedings diligently conducted by the Borrower or such Subsidiary, as the case
may be.


Section 6.5.    Insurance. The Borrower shall maintain, and cause each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business, provided that the Borrower
and its Subsidiaries may self-insure to the same extent as other companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates and to the extent
consistent with prudent business practice. The Borrower shall furnish to the
Administrative Agent, upon written request of the Administrative Agent or any
Lender, full information as to the insurance carried.


Section 6.6.    Condition of Property. The Borrower shall at all times maintain,
protect and keep in good repair, working order and condition in all material
respects (ordinary wear and tear excepted), and cause each of its Subsidiaries
so to do, all material property necessary to the operation of the Borrower's or
such Subsidiary's, as the case may be, material businesses, provided that
nothing shall prevent the Borrower or its Subsidiaries, as appropriate, from
discontinuing the maintenance or operation of any property if such
discontinuance is, in the judgment of the Borrower or such Subsidiary, desirable
in the conduct of the business of the Borrower or such Subsidiary. It is
understood that this covenant relates only to working order and condition of
such property in accordance with prudent industry practices and shall not be
construed as a covenant not to dispose of property.


Section 6.7.    Observance of Legal Requirements. The Borrower shall observe and
comply in all material respects, and cause each of its Subsidiaries so to do,
with all laws, regulations and orders of any Governmental Authority which now or
at any time hereafter may be applicable to it, including ERISA and all
Environmental Laws, a violation of which would individually or collectively

45ALLETE Credit Agreement

--------------------------------------------------------------------------------


reasonably be expected to have a Material Adverse Effect, except such thereof as
shall be contested in good faith and, if applicable, by appropriate proceedings
diligently conducted by it.


Section 6.8.    Inspection of Property; Books and Records; Discussions. The
Borrower shall keep proper books of record and account in conformity with GAAP
and all requirements of law. The Borrower shall permit representatives of the
Administrative Agent and any Lender to visit its offices, to inspect any of its
property (subject to reasonable procedures relating to safety and security) and
examine and make copies or abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired, and to discuss the
business, operations, prospects, property and financial condition of the
Borrower and its Subsidiaries with the officers thereof and the Accountants;
provided that none of the Administrative Agent, its agents, its representatives
or the Lenders shall be entitled to examine or make copies or abstracts of, or
otherwise obtain information with respect to, the Borrower's records relating to
pending or threatened litigation if any such disclosure by the Borrower would
reasonably be expected (i) to give rise to a waiver of any attorney/client
privilege of the Borrower or any of its Subsidiaries relating to such
information or (ii) to be otherwise materially disadvantageous to the Borrower
or any of its Subsidiaries in the defense of such litigation; and provided
further that in the case of any discussion with the Accountants, the Borrower
shall have been given the opportunity to participate in such discussion and,
unless a Default exists, the Lender or Lenders requesting such discussion shall
pay any fees and expenses of the Accountant in connection therewith.


ARTICLE 7.


NEGATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:
Section 7.1.    Liens. The Borrower shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired by it, except:


(a)    Liens now existing or hereafter arising in favor of the Administrative
Agent or the Lenders under the Loan Documents;


(b)    Permitted Encumbrances;


(c)    any Lien existing on any property prior to the acquisition thereof by the
Borrower or any Subsidiary, or existing on any property of any Person that
becomes a Subsidiary after the Effective Date prior to the time such Person
becomes a Subsidiary or that is merged with or into or consolidated with the
Borrower or any Subsidiary prior to such merger or consolidation, provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary or such merger or
consolidation, as the case may be, (ii) such Lien shall not apply to any other
property of the Borrower or any Subsidiary and (iii) such Lien shall secure only
those obligations and liabilities that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary of the Borrower or such
merger or consolidation, as the case may be;

46ALLETE Credit Agreement

--------------------------------------------------------------------------------


(d)    Liens (including precautionary Liens in connection with Capital Lease
Obligations) on fixed or capital assets and other property (including any
natural gas, oil or other mineral assets, pollution control facilities,
electrical generating plants, equipment and machinery, and related accounts,
financial assets, contracts and general intangibles) acquired, constructed,
explored, drilled, developed, improved, repaired or serviced (including in
connection with the financing of working capital and ongoing maintenance) by the
Borrower or any Subsidiary, provided that (i) such security interests and the
obligations and liabilities secured thereby are incurred prior to or within 270
days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair
or servicing (including the relevant financing of working capital and ongoing
maintenance), as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this paragraph (d) (and in the case of
construction or improvement, any theretofore unimproved real property on which
the property so constructed or the improvement is located) and paragraph (f), as
applicable, of the Borrower or any Subsidiary;


(e)    Liens created under or in connection with the Mortgage;


(f)    Liens on any Equity Interest owned or otherwise held by or on behalf of
the Borrower or any Subsidiary in any Person created as a special purpose,
bankruptcy-remote Person for the sole and exclusive purpose of engaging in
activities in connection with the owning and operating of property in connection
with any project financing permitted to be secured under paragraph (d);


(g)    Liens created to secure Indebtedness of any Subsidiary to the Borrower or
to any other Subsidiary;


(h)rights reserved to or vested in others to take or receive any part of any
coal, ore, gas, oil and other minerals, any timber and/or any electric capacity
or energy, gas, water, steam and any other product developed, produced,
manufactured, generated, purchased or otherwise acquired by the Borrower or by
others on property of the Borrower or any of its Subsidiaries, provided that no
Lien described in this paragraph shall secure Indebtedness;


(i)Liens created for the sole purpose of extending, renewing or replacing in
whole or in part Indebtedness secured by any lien, mortgage or security interest
referred to in the foregoing paragraphs (a) through (h), provided that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement and that such extension, renewal or replacement, as the case may be,
shall be limited to all or a part of the property or indebtedness that secured
the lien or mortgage so extended, renewed or replaced (and any improvements on
such property);


(j)Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Indebtedness pursuant to an express
contractual provision in the agreement governing such Indebtedness, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default shall exist; and


(k)any Lien, in addition to those described in the foregoing paragraphs (a)
through (j), securing obligations that, together with all other obligations
secured pursuant to this paragraph (k), do not exceed 10% of Consolidated Assets
at the time of the incurrence thereof.

47ALLETE Credit Agreement

--------------------------------------------------------------------------------


Section 7.2.    Merger; Consolidation. The Borrower shall not, and shall not
permit any Subsidiary to consolidate with or merge into any other Person (other
than a merger of a Subsidiary into, or a consolidation of a Subsidiary with, the
Borrower or another Subsidiary), unless:


(a)    immediately before and after giving effect thereto no Default shall
exist;
(b)    immediately before and after giving effect thereto, all of the
representations and warranties contained in the Loan Documents shall be true and
correct except as the context thereof otherwise requires and except for those
representations and warranties which by their terms or by necessary implication
are expressly limited to a state of facts existing at a time prior to such
merger, consolidation or acquisition, as the case may be, or such other matters
relating thereto as are identified in a writing to the Administrative Agent and
the Lenders and are satisfactory to the Administrative Agent and the Lenders;
and
(c)    in the case of a transaction involving the Borrower, either (i) the
Borrower shall be the surviving entity thereof, or in the event the Borrower
shall not be the surviving entity thereof, each of the following conditions
shall be satisfied: (A) such surviving entity shall have been incorporated or
otherwise formed in a State of the United States with substantially all of its
assets and business located and conducted in the United States, (B) such
surviving entity shall, immediately after giving effect to such transaction,
have an Investment Grade Rating and (C) such surviving entity shall have
expressly assumed the obligations of the Borrower under the Loan Documents
pursuant to a writing in form and substance satisfactory to the Administrative
Agent; and (ii) the Administrative Agent and the Lenders shall have received a
certificate signed by a duly authorized officer of the Borrower identifying the
Person to be merged with or into, or consolidated with, or acquired by, the
Borrower, and certifying as to each of the matters set forth in clauses (a), (b)
and (c)(i) of this Section 7.2.
For purposes of Clause (c) above, “Investment Grade Rating” means a Senior Debt
Rating from at least two Rating Agencies equal to (1) for any transaction where
the surviving entity has a Senior Debt Rating, a rating for such surviving
entity of BBB- or higher from S&P or Fitch or Baa3 or higher from Moody's and
(2) for any transaction where the surviving entity is an indirect or direct
holding company for a public utility that does not have a Senior Debt Rating, a
rating for such surviving entity's primary utility Subsidiary of BBB- or higher
from S&P or Fitch or Baa3 or higher from Moody's.
Section 7.3.    Transactions with Affiliates. The Borrower shall not, and shall
not permit any of its Subsidiaries to, sell, transfer, lease or otherwise
dispose of (including pursuant to a merger) any property or assets to, or
purchase, lease or otherwise acquire (including pursuant to a merger) any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except in the ordinary course of business at prices and on
terms and conditions not less materially favorable to the Borrower or such
Subsidiary, as the case may be, than could be obtained on an arms length basis
from unrelated third parties, provided that this Section shall not apply to (i)
any transaction that is in compliance with applicable laws and regulations of
the Federal Energy Regulatory Commission, the WPS or the MPUC pertaining to
affiliate transactions or is authorized by a tariff or rate schedule which has
been approved by a Governmental Authority or performed in accordance with its
orders, (ii) any transaction that is otherwise permitted under Section 7.2 and
(iv)

48ALLETE Credit Agreement

--------------------------------------------------------------------------------


transactions pursuant to any contract in effect on the date hereof, as the same
may be amended, extended or replaced from time to time so long as such contract
as so amended, extended or replaced is, taken as a whole, not materially less
favorable to the Borrower and its Subsidiaries than under those contracts in
effect on the date hereof.


Section 7.4.    Permitted Hedge Agreements. The Borrower shall not enter into
any Hedge Agreements other than (a) Permitted Hedge Agreements and (b)
transactions in futures, floors, collars and similar Hedge Agreements involving
the stock price of a Person involved in a merger transaction permitted by
Section 7.2.


Section 7.5.    Financial Covenant. The Borrower will not permit Total
Indebtedness to be greater than 65% of Total Capitalization as of the end of any
fiscal quarter.


ARTICLE 8.


EVENTS OF DEFAULT


If any of the following events (each an “Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)    the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in paragraph
(a) of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification hereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;


(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.3 (with respect to the Borrower's existence),
7.2, 7.4 or 7.5;


(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 7.1 or Section 7.3 and such failure shall
continue unremedied for a period of ten days after the Borrower shall have
obtained knowledge thereof.


(f)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in paragraph (a), (b), (d) or (e) of this Article), and such
failure shall continue unremedied for a period of 30 days after the Borrower
shall have obtained knowledge thereof;

49ALLETE Credit Agreement

--------------------------------------------------------------------------------


(g)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect to any Material
Obligations, when and as the same shall become due and payable and after the
expiration of any applicable grace period;


(h)    any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Obligations or any trustee or agent on its or
their behalf to cause any Material Obligations to become due prior to their
scheduled maturity or payment date or to require the prepayment, repurchase,
redemption or defeasance thereof prior to their scheduled maturity or payment
date (in each case after giving effect to any applicable cure period), provided
that this paragraph (h) shall not apply to (i) Indebtedness that becomes due as
a result of a notice of voluntary prepayment or redemption delivered by the
Borrower or a Subsidiary, (ii) secured Indebtedness that becomes due solely as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (iii) intercompany indebtedness or (iv) the exercise of any
contractual right to cause the prepayment of any Material Obligations (other
than the exercise of a remedy for an event of default under the applicable
contract or agreement);


(i)    except for Immaterial Transactions and transactions expressly permitted
by Section 6.3 with respect to Subsidiaries, the Borrower or any Subsidiary
shall (i) suspend or discontinue its business, (ii) make an assignment for the
benefit of creditors, (iii) generally not pay its debts as such debts become
due, (iv) admit in writing its inability to pay its debts as they become due,
(v) file a voluntary petition in bankruptcy, (vi) become insolvent (however such
insolvency shall be evidenced), (vii) file any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment of debt,
liquidation or dissolution or similar relief under any present or future
statute, law or regulation of any jurisdiction, (viii) petition or apply to any
tribunal for any receiver, custodian or any trustee for any substantial part of
its property, (ix) be the subject of any such proceeding filed against it which
remains undismissed for a period of 45 days, (x) file any answer admitting or
not contesting the material allegations of any such petition filed against it or
any order, judgment or decree approving such petition in any such proceeding,
(xi) seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 45 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of the Borrower or any Subsidiary;


(j)    except to the extent arising solely out of an Immaterial Transaction, an
order for relief is entered under the United States bankruptcy laws or any other
decree or order is entered by a court having jurisdiction (i) adjudging the
Borrower or any Subsidiary bankrupt or insolvent, (ii) approving as properly
filed a petition seeking reorganization, liquidation, arrangement, adjustment or
composition of or in respect of Borrower or any Subsidiary under the United
States bankruptcy laws or any other applicable Federal or state law, (iii)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Borrower or any Subsidiary of any substantial
part of the property thereof, or (iv) ordering the winding up or liquidation
(other than, in the case of a Subsidiary, voluntary liquidation, not under any
bankruptcy, insolvency or similar law) of the affairs of the Borrower or any
Subsidiary, and any such decree or order continues unstayed and in effect for a
period of 45 days;


(k)    one or more judgments or decrees against the Borrower or any of its
Subsidiaries or any combination thereof aggregating in excess of $35,000,000,
which judgment or

50ALLETE Credit Agreement

--------------------------------------------------------------------------------


decree (i) shall not be fully covered by insurance after taking into account any
applicable deductibles and (ii) shall remain unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of at least 30 consecutive
days;


(l)any Loan Document shall cease, for any reason, to be in full force and effect
or the Borrower shall so assert in writing or shall disavow any of its
obligations thereunder;


(m)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;


(n)any authorization or approval or other action by any Governmental Authority
required for the execution, delivery or performance of any Loan Document shall
be terminated, revoked or rescinded or shall otherwise no longer be in full
force and effect;


(o)a Change in Control shall occur; or


(p)the Borrower shall fail to own, directly or indirectly, substantially all of
the assets of Minnesota Power;


then, and in every such event (other than an event described in paragraph (i) or
(j) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions
(whether before or after the Effective Date), at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
under the Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event described in paragraph
(i) or (j) of this Article, the Commitments shall automatically terminate
(whether before or after the Effective Date) and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE 9.


THE ADMINISTRATIVE AGENT


Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend

51ALLETE Credit Agreement

--------------------------------------------------------------------------------


money to and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(ii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (iii) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Credit Party (and,
promptly after its receipt of any such notice, it shall give each Credit Party
and the Borrower notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (a) any statement,
warranty or representation made in or in connection with any Loan Document, (b)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (c) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth therein, (d) the
validity, enforceability, effectiveness or genuineness thereof or any other
agreement, instrument or other document or (e) the satisfaction of any condition
set forth in Article 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights hereunder.
The Administrative Agent and any such sub agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub agent and to the Related Parties of the Administrative Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and

52ALLETE Credit Agreement

--------------------------------------------------------------------------------


the Borrower. Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Borrower (such consent not to be unreasonably
withheld and not to be required during the existence of an Event of Default), to
appoint a successor, which successor Administrative Agent shall be a commercial
bank organized under the laws of the United States or any State thereof and
having a combined capital, surplus, and undivided profits of at least
$100,000,000. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Credit Parties, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Credit Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.
Anything herein to the contrary notwithstanding, the Sole Lead Arranger and Sole
Book Runner shall have no powers, duties or responsibilities under this
Agreement or any of the other Loan Documents.
ARTICLE 10.


MISCELLANEOUS
Section 10.1.    Notices.


(i)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile (or e-mail in
accordance with Section 10.1(b) below) as follows:


(ii)if to the Borrower, to it at 30 West Superior Street, Duluth, Minnesota,
Attention of: Donald W. Stellmaker, Treasurer, Phone: 218-723-3942, Fax:
218-723-3912, Email: dstellmaker@allete.com.


(iii)if to the Administrative Agent,

53ALLETE Credit Agreement

--------------------------------------------------------------------------------




(A)    for Loans or Borrowings, to it at its Loan and Agency Services Group, 10
S. Dearborn Street, Floor 07, Chicago, Illinois, Attention of: Teresita Siao,
Phone: 312-385-7051, Fax: 888-292-9533, Email:
jpm.agency.servicing.4@jpmchase.com;
(B)    for Letters of Credit, to it at its Letter of Credit Agency Servicing
Group, 10 S. Dearborn Street, Floor 07, Chicago, Illinois, Attention of: Susan
Moy, Phone: 312-732-9636, Fax: 312-385-7107, Email:
susan.w.moy@jpmchase.com;       
(C)    for credit related matters including compliance requirements pursuant to
Article 6, to it at its Corporate Client Banking, 10 S. Dearborn Street, Floor
09, Chicago, Illinois, Attention of: John Zur, Phone: 312-732-1754, Fax:
312-732-1762, Email: john.e.zur@jpmorgan.com; and           
(iv) if to any other Credit Party, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Credit Party pursuant to Article 2 if such Credit Party
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
For purposes of Section 6.2, the Borrower's website is www.allete.com.

54ALLETE Credit Agreement

--------------------------------------------------------------------------------




(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.


Section 10.2.    Waivers; Amendments.


(a)    No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
and/or the issuance, amendment, extension or renewal of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default at the time.


(b)    Neither any Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender or increase the Letter of Credit Commitment of
any Issuing Bank without the consent of such Issuing Bank, (ii) reduce the
principal amount of any Loan or any reimbursement obligation with respect to a
LC Disbursement, or reduce the rate of any interest, or reduce any fees, payable
under the Loan Documents, without the written consent of each Credit Party
affected thereby, (iii) postpone the date of payment at stated maturity of any
Loan or the date of payment of any reimbursement obligation with respect to an
LC Disbursement, or the date of any interest or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the stated termination or expiration of the Commitments without the
written consent of each Credit Party affected thereby, (iv) change any provision
hereof in a manner that would alter the pro rata sharing of payments required by
Section 2.10(b) or 2.10(c) or the pro rata reduction of Commitments required by
Section 2.5(c), without the written consent of each Credit Party affected
thereby, and (v) change any of the provisions of this Section or the definition
of the term “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, or change
the currency in which Loans are to be made, Letters of Credit are to be issued
or payment under the Loan Documents is to be made, or add additional borrowers,
without the written consent of each Lender, and provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Banks hereunder without the prior written
consent of the Administrative Agent or such Issuing Banks, as applicable.


Section 10.3.    Expenses; Indemnity; Damage Waiver.


(a)    Cost and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket costs and expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of each Loan
Document or any amendments, modifications or waivers of the provisions thereof
(whether or not the

55ALLETE Credit Agreement

--------------------------------------------------------------------------------


transactions contemplated thereby shall be consummated), (ii) all reasonable
out‑of‑pocket costs and expenses incurred by an Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out‑of‑pocket costs and
expenses incurred by any Credit Party, including the reasonable fees, charges
and disbursements of any counsel for any Credit Party and any consultant or
expert witness fees and expenses, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out‑of‑pocket costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify each Credit
Party and each Related Party thereof (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds thereof including
any refusal of an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or a breach in bad faith by such Indemnitee or arising solely
from claims between or among one or more Indemnitees.


(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or an Issuing
Bank under paragraph (a) or (b) of this Section (and without limiting the
Borrower's obligation to do so), each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as applicable, an amount equal to the
product of such unpaid amount multiplied by a fraction, the numerator of which
is the sum of such Lender's unused Commitment plus the outstanding principal
balance of such Lender's Loans and such Lender's LC Exposure and the denominator
of which is the sum of the unused Commitments plus the outstanding principal
balance of all Lenders Loans and the LC Exposure of all Lenders (in each case
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, in the event that no Lender shall have any unused
Commitments, outstanding Loans or LC Exposure at such time, as of the last time
at which any Lender had any unused Commitments, outstanding Loans or LC
Exposure), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as applicable, was incurred by or asserted
against the Administrative Agent or an Issuing Bank, as applicable, in its
capacity as such.


(d)    Waiver of Consequential Damages, etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct and

56ALLETE Credit Agreement

--------------------------------------------------------------------------------


actual damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement, instrument or other document contemplated thereby,
the Transactions or any Loan or any Letter of Credit or the use of the proceeds
thereof.


(e)    Payments. All amounts due under this Section shall be payable promptly
but in no event later than ten days after written demand therefor.


Section 10.4.    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each Credit Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may (and if demanded by Borrower
pursuant to Section 3.8 shall to the extent required thereby) at any time assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and obligations in respect of its LC Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)In the case of an assignment of the entire remaining amount of the assigning
Lender's Commitments and the Loans and obligations in respect of its LC Exposure
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)In any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“trade date” is specified in the Assignment and Assumption, as of the trade
date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

57ALLETE Credit Agreement

--------------------------------------------------------------------------------




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)    Required Consents. For each such assignment:


(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of an unfunded or revolving facility if such assignment is to an Eligible
Assignee that is not a Lender with a Commitment in respect of such facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and


(C)the consent of the applicable Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.5, 3.6, 3.7 and 10.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

58ALLETE Credit Agreement

--------------------------------------------------------------------------------


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, but
with notice to, the Borrower and the Administrative Agent (provided that any
failure to give such notice shall not impair the effectiveness of such
participation except as expressly provided in paragraph (e) of this Section),
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any Note for all purposes of this Agreement and (iv) the Borrower,
the Administrative Agent and each Credit Party shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Notwithstanding the foregoing, in no event may
a participation be granted to any entity which is not a commercial bank, finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership or other entity) engaged generally in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business without the express prior written consent of the Borrower.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following matters
described in clauses (ii) and (iii) of the first proviso in Section 10.2(b) that
directly affects such Participant. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.5, 3.6 and 3.7 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
but (x) shall not be entitled to recover greater amounts under any such Section
than the selling Lender would be entitled to recover and (y) shall be subject to
replacement by the Borrower under Section 3.8 to the same extent as if it were a
Lender; provided that such replacement Participant shall be a commercial bank,
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.8 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.10(c) as though it
were a Lender.
Each Lender that sells a participating interest in any Loan or other interest to
a Participant shall, as agent of the Borrower solely for the purpose of this
Section 10.4,  record in book entries maintained by such Lender the name and the
amount of the participating interest of each Participant entitled to receive
payments in respect of such participating interests; provided that no

59ALLETE Credit Agreement

--------------------------------------------------------------------------------


Lender shall have any obligation to disclose all or any portion of such
participant register to the Borrower or any other Person (other than the
identity of any Participant pursuant to the first paragraph of this clause (d),
but including any information relating to a Participant's interest in the Loans
or other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that the Loans are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.5 or 3.7 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.7 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.7(c) as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)    Notwithstanding any provision in this Section 10.4 to the contrary, if
any Lender becomes a Defaulting Lender, then the provisions of Section 2.11
shall apply for so long as such Lender is a Defaulting Lender.


Section 10.5.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans and the issuance of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any LC
Disbursement or any fee or any other amount payable under the Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 3.5, 3.6,
3.7, 10.3, 10.9, 10.10 and Article 9 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the LC Disbursements, the expiration or
termination of the Letters of Credit and the termination of the Commitments or
the termination of this Agreement or any provision hereof.


Section 10.6.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to any Credit Party or
the syndication of the credit facility established hereunder constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.1, this
Agreement shall become effective as of the date set forth in the preamble to
this Agreement when it shall have been executed by the Administrative Agent and
when the Administrative Agent shall have received

60ALLETE Credit Agreement

--------------------------------------------------------------------------------


counterparts hereof which, when taken together, bear the signatures of each of
the other parties and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.


Section 10.7.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.


Section 10.8.    Right of Set-off. If an Event of Default shall have occurred
and be continuing, and the acceleration of the obligations owing in connection
with the Loan Documents, or at any time upon the occurrence and during the
continuance of an Event of Default under paragraph (a) of Article 8, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set‑off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
the other Loan Documents held by it, irrespective of whether or not it shall
have made any demand therefor and although such obligations may be unmatured.
The rights of each of the Lenders and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
set‑off) that it may have. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such set off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set off and application.


Section 10.9.    Governing Law; Jurisdiction; Consent to Service of Process.


(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.


(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any other
Credit Party may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against the Borrower, or any of its
property, in the courts of any jurisdiction.


(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the

61ALLETE Credit Agreement

--------------------------------------------------------------------------------


laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)    The Borrower irrevocably consents to service of process in the manner
provided for notices in Section 10.1. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.


Section 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
RELATING TO THIS CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 10.12.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or LC
Disbursement, together with all fees, charges and other amounts that are treated
as interest thereon under applicable law, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by the Lender holding an interest in such Loan or LC Disbursement in
accordance with applicable law, the rate of interest payable in respect of such
Loan or LC Disbursement hereunder, together with all of the charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan or LC Disbursement but were not payable as a result of the operation of
this Section shall be cumulated, and the interest and the charges payable to
such Lender in respect of other Loans or LC Disbursements or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.


Section 10.13.    Advertisement. The Borrower hereby authorizes JPMorgan Chase
or any Affiliate thereof to publish the name of the Borrower and the amount of
the financing evidenced hereby in any “tombstone” or comparable advertisement
that JPMorgan Chase or such Affiliate elects to publish. In addition, the
Borrower agrees that JPMorgan Chase or any Affiliates thereof may provide
lending industry trade organizations with information necessary and customary
for inclusion in league table measurements after the date hereof.


Section 10.14.    USA Patriot Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby

62ALLETE Credit Agreement

--------------------------------------------------------------------------------


notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.


Section 10.15.    Treatment of Certain Information. Each Credit Party agrees to
use reasonable precautions to keep confidential, in accordance with its
customary procedures for handling confidential information of the same nature,
all confidential, proprietary or non‑public information supplied by the Borrower
or any Subsidiary pursuant to this Agreement relating to the Borrower, such
Subsidiary or their respective businesses, including, without limitation, any
financial statement, financial projections or forecasts, budget, Compliance
Certificate, audit report, management letter or accountants' certification
delivered hereunder (“Information”), provided that nothing herein shall limit
the disclosure of any information (a) to any of its respective Related Parties
that needs to know such information, (b) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, or requested by
any bank regulatory authority, (c) on a confidential basis, to any bona fide or
potential assignee or participant in connection with the contemplated assignment
or participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower and its obligations
(provided such assignees, participants, counterparties and advisors are advised
of and agree to be bound by either the provisions of this Section 10.15 or other
provisions at least as restrictive as this Section 10.15), (d) to auditors,
accountants, consultants and advisors, and any analogous counterpart thereof,
(e) to any other Credit Party, (f) in connection with any litigation to which
any one or more of the Credit Parties is a party, (g) to the extent such
information (A) becomes publicly available other than as a result of a breach of
this Agreement, (B) becomes available to any of the Credit Parties on a
non‑confidential basis from a source other than the Borrower or any of its
Affiliates or (C) was available to the Credit Parties on a non‑confidential
basis prior to its disclosure to any of them by the Borrower or any of its
Affiliates; and (h) to the extent the Borrower shall have consented to such
disclosure in writing.


Section 10.16.    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, their stockholders and/or their affiliates.  The Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Borrower, its stockholders or its affiliates,
on the other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm's-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a

63ALLETE Credit Agreement

--------------------------------------------------------------------------------


fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.


[Signature pages follow]






















    







64ALLETE Credit Agreement

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


ALLETE, INC., as Borrower
By:    _/s/ Mark A. Schober_________________        
Name:    _Mark A. Schober _____________    
Title:    _Sr. VP and Chief Financial Officer_____    




























































































S-1            ALLETE Credit Agreement


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as a Lender, as an Issuing Bank, and as
Administrative Agent




By:    _/s/ John E. Zur________________    
Name:    John E. Zur
Title:     Authorized Officer
























































































S-2            ALLETE Credit Agreement


--------------------------------------------------------------------------------


ROYAL BANK OF CANADA, as a Lender




By:    _/s/ Thomas Casey______________    
Name:     Thomas Casey
Title:     _Authorized Signatory____________    






































































































S-3            ALLETE Credit Agreement


--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    __/s/ Paul R. Morrison_____________    
Name:    _Paul R. Morrison________________    
Title:     _Senior Vice President_____________    




































































































S-4            ALLETE Credit Agreement


--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By:    _/s/ Keith Luettel________________    
Name:    _Keith Luettel__________________    
Title:     _Vice President_________________    




































































































S-5            ALLETE Credit Agreement


--------------------------------------------------------------------------------






SCHEDULE 1
APPLICABLE MARGIN


The Applicable Margin for Eurodollar Borrowings, ABR Borrowings, Letter of
Credit fees and facility fees shall be determined in accordance with the table
below based on the then-current Senior Debt Ratings. The Senior Debt Ratings in
effect on any date for the purposes of this Schedule are those in effect at the
close of business on such date.


Status
Pricing Level I
Pricing Level II
Pricing Level III
Pricing Level IV
Pricing Level V
Senior Debt Rating
≥ A/
A/ A2
≥ A-/
A-/A3
≥ BBB+/
BBB+/
Baa1
≥ BBB/
BBB/
Baa2
< BBB/
BBB/
Baa2
Applicable Margin for Eurodollar Rate loans and Letter of Credit participation
fees
0.9%
1%
1.075%
1.275%
1.475%
Applicable for
 facility fees
0.1%
0.125%
0.175%
0.225%
0.275%
Applicable Margin for ABR loans
—%
—%
0. 075%
0. 275%
0. 475%





(a)    If each Rating Agency issues a Senior Debt Rating, the applicable Senior
Debt Rating shall be (i) if two of such Senior Debt Ratings are the same, such
Senior Debt Ratings; and (ii) if all such Senior Debt Ratings are different, the
middle of such Senior Debt Ratings.


(b)    If only two Rating Agencies issue a Senior Debt Rating, the applicable
Senior Debt Rating shall be the higher of such Senior Debt Ratings; provided
that if a split of greater than one ratings category occurs between such Senior
Debt Ratings, the applicable Senior Debt Rating shall be the ratings category
that is one category below the higher of such Senior Debt Ratings.


(c)    If only one Rating Agency issues a Senior Debt Rating, the applicable
Senior Debt Rating shall be such Senior Debt Rating.


(d)    If no Rating Agency issues a Senior Debt Rating, Pricing Level V shall
apply.


--------------------------------------------------------------------------------






SCHEDULE 2.1


LIST OF COMMITMENTS


Lender
Commitment
JPMorgan Chase Bank, N.A.
$52,500,000
U.S. Bank National Association
$32,500,000
Wells Fargo Bank, National Association
$32,500,000
Royal Bank of Canada
$32,500,000
Total
$150,000,000







































































Schedule 2.1        ALLETE Credit Agreement


--------------------------------------------------------------------------------




SCHEDULE 4.5/4.6


DISCLOSED MATTERS
None.
































































































Schedule 4.5/4.6        ALLETE Credit Agreement


--------------------------------------------------------------------------------




SCHEDULE 4.10


LIST OF SUBSIDIARIES


ALLETE Automotive Services, LLC
ALLETE Capital II
ALLETE Capital III
ALLETE Properties, LLC
ALLETE Commercial, LLC
Cape Coral Holdings, Inc.
Lake Swamp, LLC
Lehigh Acquisition Corporation
Florida Landmark Communities, LLC
Lehigh Corporation
Mardem, LLC
Palm Coast Holdings, Inc.
Port Orange Holdings, LLC
Interlachen Lakes Estates, LLC
Palm Coast Land, LLC
Tomoka Holdings, LLC
ALLETE Water Services, Inc.
Florida Water Services Corporation
Energy Replacement Property, LLC
Energy Land, Incorporated
Lakeview Financial Corporation I
Lakeview Financial Corporation II
Logistics Coal, LLC
Minnesota Power Enterprises, Inc.
ALLETE Clean Energy, Inc.
ALLETE Renewable Resources, Inc.
BNI Coal, Ltd.
MP Affiliate Resources, Inc.
Rainy River Energy Corporation
Rainy River Energy Corporation - Wisconsin
Synertec, Incorporated
Upper Minnesota Properties, Inc.
Upper Minnesota Properties - Development, Inc.
Upper Minnesota Properties - Irving, Inc.
Upper Minnesota Properties - Meadowlands, Inc.
MP Investments, Inc.
RendField Land Company, Inc.
Superior Water, Light and Power Company














Schedule 4.10        ALLETE Credit Agreement




--------------------------------------------------------------------------------


EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] 2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] 3 hereunder are several and not joint.] 4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, modified or otherwise
supplemented from time to time, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit included in such facilities
and, to the extent permitted to be assigned under applicable law, all claims
(including without limitation contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity), suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby) other than claims for indemnification or reimbursement with
respect to any period prior to Effective Date (the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.
Assignor:    __________

2.
Assignee:    ___________ [and is an Affiliate of Assignor]

3.
Borrower:    ALLETE, Inc.

4.
Administrative Agent: JPMorgan Chase Bank, N.A.

5.
Credit Agreement: Credit Agreement dated as of February 1, 2012 among the
Borrower, the Lenders party thereto and the Administrative Agent.

________________________


1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.              

Exhibit A-1    ALLETE Credit Agreement

--------------------------------------------------------------------------------


                         
6.    Assigned Interest:
Assignor[s]5 
Assignee[s]6 
Facility
Assigned
Aggregate Amount of
Commitment/
Loans for all Lenders7 
Amount of Commitment/
Loans
Assigned 
Percentage Assigned
of Commitment/Loans8
 
 
Revolving
$[________]
$[_______]
[____]%





7.
Trade Date: 9 

Effective Date: ____________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
Title:




ASSIGNEE
[NAME OF ASSIGNEE]
By:
Title:
















__________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.



Exhibit A-2    ALLETE Credit Agreement

--------------------------------------------------------------------------------


[Consented to and] [a] 10 [A]ccepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
Title:


[Consented to:] 11 
[NAME OF RELEVANT PARTY]
By:
Title:








































_______________________
10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
11 To be added only if the consent of the Borrower and/or other parties (e.g. LC
Issuer) is required by the terms of the Credit Agreement.


                        

Exhibit A-3    ALLETE Credit Agreement

--------------------------------------------------------------------------------




ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. The Assignor and Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one

Exhibit A-4    ALLETE Credit Agreement

--------------------------------------------------------------------------------




instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

































































































Exhibit A-5    ALLETE Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF CREDIT REQUEST
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
10 S. Dearborn, Floor 07
Chicago, IL 60603
Attention: Teresita Siao
Ladies/Gentlemen:
Please refer to the Credit Agreement dated as of February 1, 2012 among ALLETE,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein that are defined in the Credit
Agreement shall have the meanings therein defined.
1.    Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower hereby
gives notice of its intention to borrow Borrowings in an aggregate principal
amount of $ ________on ______ __, 20__ (the “Borrowing Date”), which
Borrowing(s) shall consist of the following Types:
Type of Borrowing (ABR
or Eurodollar)
Amount
Interest Period for
Eurodollar Advances
 
 
 
 
 
 
 
 
 
 
 
 



2.    Pursuant to Sections 2.9 and 5.2 of the Credit Agreement, the Borrower
hereby requests that [Insert name of Issuing Bank] [issue, amend, renew or
extend] Letter(s) of Credit on ______ __, 20__, in accordance with the
information annexed hereto (attach additional sheets if necessary).
3.    The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and after giving effect to the Loans and Letters of Credit
requested hereby, there exists and shall exist no Default and each of the
representations and warranties contained in each Loan Document (other than the
representations and warranties in Sections 4.4(b), 4.5 and 4.6 of the Credit
Agreement) is and shall be true and correct in all material respects, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct at
such earlier date.
4.    The location and number of the Borrower's account to which funds are to be
disbursed is as follows: [Insert Wire Instructions]




                    

Exhibit B-1    ALLETE Credit Agreement

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower has caused this Credit Request to be executed
by its authorized signatory as of the date and year first written above.


ALLETE, INC.
By:
Name:
Title:





















































































Exhibit B-2    ALLETE Credit Agreement

--------------------------------------------------------------------------------


EXHIBIT C
FORM OF NOTE


____________, 2012
FOR VALUE RECEIVED, the undersigned, ALLETE, Inc., a Minnesota corporation (the
“Borrower”), hereby promises to pay to the order of [INSERT LENDER NAME] (the
“Lender”) the unpaid principal amount of the Loans made by the Lender to the
Borrower, in the amounts and at the times set forth in the Credit Agreement
dated as of February 1, 2012 among the Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and to pay
interest from the date hereof on the principal balance of such Loans from time
to time outstanding at the rate or rates and at the times set forth in the
Credit Agreement, in each case at the office of the Administrative Agent located
at Ten South Dearborn Street, Chicago, Illinois, or at such other place as the
Administrative Agent may specify from time to time, in lawful money of the
United States in immediately available funds. Terms not otherwise defined herein
but defined in the Credit Agreement are used herein with the same meanings.
The Loans evidenced by this Note are prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement. This Note is subject to, and shall
be construed in accordance with, the provisions of the Credit Agreement and is
entitled to the benefits and security set forth in the Loan Documents.
The Lender is hereby authorized to record on the Schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (i) the date of each
Loan made by the Lender to the Borrower, (ii) the Type and amount thereof, (iii)
the interest rate (without regard to the Applicable Margin) and Interest Period
applicable to each Eurodollar Loan and (iv) the date and amount of each
conversion of, and each payment or prepayment of the principal of, any such
Loan. The entries made on such Schedule shall be prima facie evidence of the
existence and amounts of the obligations recorded thereon, provided that the
failure to so record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
the Credit Agreement.
Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.
Whenever in this Note either party hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party. The Borrower
shall not have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void), except as
expressly permitted by the Loan Documents. No failure or delay of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Neither this Note nor any provision hereof may be waived,
amended or modified, nor shall any departure therefrom be consented to, except
pursuant to a written agreement entered into between the Borrower and the Lender
with respect to which such waiver, amendment,
    

Exhibit C-1    ALLETE Credit Agreement

--------------------------------------------------------------------------------


modification or consent is to apply, subject to any consent required in
accordance with Section 10.2 of the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement.
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Note or the other
Loan Documents, or for recognition or enforcement of any judgment, and the
Borrower hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. The Borrower, and by
accepting this Note, the Lender, agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Note shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Note or the other Loan Documents against
the Borrower, or any of its property, in the courts of any jurisdiction.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note or the
other Loan Documents in any court referred to in the preceding paragraph hereof.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
The Borrower, and by accepting this Note, the Lender, irrevocably consents to
service of process in the manner provided for notices herein. Nothing herein
will affect the right of the Lender to serve process in any other manner
permitted by law.
THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR RELATING TO THIS NOTE. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT SUCH LENDER HAS BEEN
INDUCED TO ACCEPT THIS NOTE AND ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.









Exhibit C-2    ALLETE Credit Agreement

--------------------------------------------------------------------------------


                        
ALLETE, INC.
By:    
Name:    
Title:     





































































































Exhibit C-3    ALLETE Credit Agreement

--------------------------------------------------------------------------------




                        
SCHEDULE TO NOTE
Date
Type of Loan
Amount of Loan
Amount of principal converted, paid or prepaid
Interest Rate on Eurodollar Loans
Interest Period for Eurodollar Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
































Exhibit C-4    ALLETE Credit Agreement

--------------------------------------------------------------------------------


EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
I, ______________, do hereby certify that I am the ______________ of ALLETE,
Inc. (the “Borrower”), and that, as such, I am duly authorized to execute and
deliver this Compliance Certificate on the Borrower's behalf pursuant to Section
6.1(c) of the Credit Agreement dated as of February 1, 2012 among the Borrower,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein which are not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
I hereby certify that:
1.    To the best of my knowledge, all financial statements delivered herewith
have been prepared in accordance with GAAP. There have been no changes in GAAP
pertinent to the Borrower or in the application thereof to Borrower and that
affects the computation of any financial covenant set forth in Section 7.5 of
the Credit Agreement, since the date of the audited financial statements
referred to in Section 4.4(a) of the Credit Agreement, [, except as follows:12]
2.    There existed no Default on the last day of the fiscal quarter ended
_________, 20__, and there exists no Default as of the date hereof [, except as
follows13]
3.    Attached are true and correct calculations demonstrating compliance with
Section 7.5 of the Credit Agreement as of the fiscal quarter ended _________,
20__.
IN WITNESS WHEREOF, I have executed this Compliance Certificate on this ___ day
of ________________, 20__.




















______________________________________________ 


12 Specify each such change and the effect thereof on the financial statements
accompanying this Compliance Certificate as set forth in Section 1.4 of the
Credit Agreement.
13 Specify all such violations, conditions and events, the nature and status
thereof and any actions taken or proposed to be taken with respect thereto.



Exhibit D-1    ALLETE Credit Agreement

--------------------------------------------------------------------------------


Section 7.5


Ratio of Total Indebtedness to Total Capitalization14
Item 1.
Sum of all Indebtedness
$
Item 2.
Unamortized premium and discount (as such term is used in the Borrower Financial
Statements)
$
Item 3.
Total Indebtedness (Item 1 minus Item 2)
$
Item 4.
Preferred Equity Interests
$
Item 5.
Common Equity Interests and any premium on capital stock thereon (as such term
is used in the Borrower Financial Statements) excluding accumulated other
comprehensive income or loss
$
Item 6.
Retained earnings
$
Item 7.
Sum of Items 3, 4, 5 and 6
$
Item 8.
Stock of the Borrower acquired by the Borrower and stock of a Subsidiary
acquired by such Subsidiary
$
Item 9.
Total Capitalization (Item 7 minus Item 8)
$
Item 10.
Ratio of Total Indebtedness to Total Capitalization (Item 3 divided by Item 9)
_.__: 1.00
 
Maximum permitted ratio
0.65:1.00

















































__________________________


14Each of the computations is based on the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.





Exhibit D-2    ALLETE Credit Agreement

--------------------------------------------------------------------------------


EXHIBIT E


FORM OF INCREASE SUPPLEMENT
INCREASE SUPPLEMENT, dated as of __________________, 20__ to the Credit
Agreement, dated as February 1, 2012, among ALLETE, Inc., a Minnesota
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.
1.    Pursuant to Section 2.5(d) of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate Commitments from
$________________ to $________________.
2.    Each of the following Lenders (each an “Increasing Lender”) has been
invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its Commitment as follows:
Name of Lender
Commitment
(after giving effect to the Increase)
 
$
 
$
 
 



3.    Each of the following Persons (each a “Proposed Lender”) has been invited
by the Borrower, and has agreed, subject to the terms hereof, to become a
“Lender” under the Credit Agreement with a Commitment in the amount set forth
below:
Name of Lender
Commitment
 
$
 
$
 
$



4.    The Borrower hereby represents and warrants to the Administrative Agent,
each Lender and each such Person that immediately before and after giving effect
to the Increase, (a) no Default exists or would exist under the Loan Documents
and (b) the reps and warranties of the Borrower set forth in the Loan Documents
are true and correct on the date hereof except to the extent such reps and
warranties specifically relate to an earlier date.
5.    Pursuant to Section 2.5(d) of the Credit Agreement, by execution and
delivery of this Increase Supplement, together with the satisfaction of all of
the requirements set forth in clauses (i) through (v) of such Section 2.5(d)
(the date of such satisfaction being the “Increase Effective Date”), (i) each of
the Increasing Lenders shall have, on and as of the Increase Effective Date of
the Increase, a Commitment equal to the amount set forth above next to its name,
and (ii) each such Proposed Lender as of the Increase Effective Date shall be
deemed to be a “Lender” under, and as such term is defined in, the Credit
Agreement, and shall have a Commitment equal to the amount set forth above next
to its name.



Exhibit E-1    ALLETE Credit Agreement

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Increase Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.
ALLETE, INC.
By:    
Name:    
Title:    
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:    
Name:    
Title:    
[INCREASING LENDER]
By:    
Name:    
Title:    
[PROPOSED LENDER]
By:    
Name:    
Title:    



















































Exhibit E-2    ALLETE Credit Agreement